 

Exhibit 10.6

 



 

 

Series A Preferred Stock Purchase Agreement

 

By And Between

 

AP-AMH MEDICAL CORPORATION

 

AND

 

ALLIED PHYSICIANS OF CALIFORNIA,

A PROFESSIONAL MEDICAL CORPORATION

 



 

 

Dated as of May 10, 2019

 



 

 

 

 

 

TABLE OF CONTENTS



    Page       Article I DEFINITIONS 1       1.1. Defined Terms 1 1.2.
Interpretation 7       Article II THE TRANSACTIONS 8       2.1. Sale and
Issuance of Series A Preferred Stock 8 2.2. Purchase Price 8 2.3. Closing 8 2.4.
Closing Deliveries 8       Article III REPRESENTATIONS AND WARRANTIES OF SELLER
9       3.1. Organization and Good Standing 9 3.2. Authority and Enforceability
9 3.3. Non-Contravention 9 3.4. Consents 10 3.5. Valid Issuance of Shares 10
3.6. Capitalization 10 3.7. Financial Statements 11 3.8. Absence of Certain
Changes or Events 11 3.9. Undisclosed Liabilities 11 3.10. Major Contracts 11
3.11. Litigation 12 3.12. Compliance with Laws 12 3.13. Licenses 14 3.14. Taxes
14 3.15. Employee Benefits 15 3.16. Environmental Matters 15 3.17. Insurance 15
3.18. Brokers and Finders 15 3.19. Related Party Transactions 16 3.20. Full
Disclosure 16       Article IV REPRESENTATIONS AND WARRANTIES OF BUYER 16    
4.1. Organization and Good Standing 16 4.2. Authority and Enforceability 16 4.3.
Non-Contravention 17 4.4. Consents 17 4.5. Litigation 17 4.6. Independent
Investigation; Investment Intent 17 4.7. Brokers and Finders 18 4.8. Full
Disclosure 18

 

-i- 

 

 

TABLE OF CONTENTS
(Continued)

 

    Page       Article V COVENANTS 18       5.1. Cooperation 18 5.2. Access 18
5.3. Conduct of Business 19 5.4. Alternative Transactions 20 5.5. Supplement to
Disclosure Schedule 20 5.6. Publicity 20 5.7. Transfer Taxes 20 5.8. Tangible
Net Equity; Working Capital 20 5.9. Further Assurances 21 5.10. Disclaimer
Regarding Projections 21     Article VI CONDITIONS TO BUYER’S OBLIGATIONS 21    
  6.1. Representations and Warranties 21 6.2. Covenants 21 6.3. Litigation 21
6.4. Third-Party Consents 22 6.5. Seller’s Closing Deliveries 22 6.6. Financing
22 6.7. Due Diligence 22 6.8. Seller Shareholder Approval 22 6.9. Apollo Stock
Purchase Agreement 22 6.10. Certificate of Determination 22 6.11. Extension of
Lock-Up Agreements 22     Article VII CONDITIONS TO SELLER’S OBLIGATIONS 22    
  7.1. Representations and Warranties 22 7.2. Covenants 23 7.3. Litigation 23
7.4. Buyer’s Closing Deliveries 23 7.5. Tax Opinion 23 7.6. Fairness Opinion 23
      Article VIII TERMINATION 23       8.1. Generally 23 8.2. Effect of
Termination 24       Article IX INDEMNIFICATION 25     9.1. Survival 25 9.2.
General Indemnification 25 9.3. Tax Indemnification 27 9.4. Limits on
Indemnification 28 9.5. Exclusive Remedy 29 9.6. Mitigation 29

 

-ii- 

 

 

TABLE OF CONTENTS
(Continued)

 

    Page        Article X MISCELLANEOUS 30     10.1. Notices 30 10.2. Entire
Agreement 30 10.3. Governing Law 30 10.4. Enforcement 30 10.5. Consent to
Jurisdiction; Venue 31 10.6. Transaction Expenses 31 10.7. Amendments 31 10.8.
Assignments; No Third Party Rights 31 10.9. Waiver 31 10.10. Severability 32
10.11. Time of Essence 32 10.12. Construction 32 10.13. Incorporation by
Reference 32 10.14. Headings 32 10.15. Counterparts 32 10.16. Counsel 32

 

-iii- 

 

 

EXHIBIT AND SCHEDULE INDEX

 

Exhibits

 

Exhibit A Certificate of Determination     Exhibit B Form of Shareholders
Agreement     Exhibit C Disclosure Schedule

 

Schedules

 

Schedule 6.4 – Required Consents

 

-iv- 

 

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

This SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is entered
into as of May 10, 2019 (the “Execution Date”) by and between Allied Physicians
of California, a Professional Medical Corporation, a California corporation (the
“Company” or “Seller”), and AP-AMH Medical Corporation, a California
professional medical corporation (“Buyer”).

 

RECITALS

 

A.           The Company has adopted and will file with the Secretary of State
of the State of California, on or before the date of the Closing (as defined
below), a Certificate of Determination of Preferences of Series A Preferred
Stock in substantially the form attached as Exhibit A hereto (the “Certificate
of Determination”), and has authorized the sale and issuance (the “Offering”) of
up to 1,000,000 shares of Series A Preferred Stock (the “Series A Preferred”).

 

B.           The Company wishes to offer, sell and issue to Buyer, and Buyer
wishes to purchase from the Company, shares of Series A Preferred in the
Offering for the consideration and on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants,
agreements and conditions contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Article I
DEFINITIONS

 

1.1.          Defined Terms. For the purposes of this Agreement, the following
capitalized terms shall have the meanings ascribed to them below:

 

“Affiliate” means, with respect to a specified person, a person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the person specified. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning ascribed to it in the Preamble hereto.

 

“Alternative Transaction” means a transaction, other than the Share Purchase and
the other transactions contemplated by this Agreement, involving (a) the sale,
transfer, assignment or other disposition by Seller to any Person, other than
Buyer or its Affiliates, of any Shares or, other than as permitted pursuant to
Section 5.3, any material assets of the Company, in each case whether by merger,
share or asset purchase, or otherwise or (b) any dissolution or winding up of
the Company.

 

“Apollo” has the meaning ascribed to it in Section 6.6.

 

 1 

 

 

“Apollo Stock Purchase Agreement” has the meaning ascribed to it in Section 6.9.

 

“Balance Sheet Date” has the meaning ascribed to it in Section 3.7.

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banks located in Los Angeles, California generally are authorized or required by
Law or regulation to close.

 

“Buyer” has the meaning ascribed to it in the Preamble hereto.

 

“Buyer Fundamental Reps” has the meaning ascribed to it in Section 9.1.

 

“Buyer Indemnified Parties” has the meaning ascribed to it in Section 9.2(a).

 

“Certificate of Determination” has the meaning ascribed to it in Recital A.

 

“Closing” has the meaning ascribed to it in Section 2.3.

 

“Closing Date” has the meaning ascribed to it in Section 2.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commercially Reasonable Efforts” means the reasonable efforts that a reasonably
prudent person would, at the time of executing this Agreement, contemplate using
in similar circumstances in an effort to achieve a desired result set forth in
this Agreement in a reasonably expeditious manner; provided, that, “Commercially
Reasonable Efforts” shall not require the commencement of litigation or the
provision of any consideration to any third party of any amounts, except for the
costs of making filings in the ordinary course of business, the reasonable fees
and expenses of counsel and accountants in connection with routine matters, any
nominal consent fees provided for in the existing provisions of any Major
Contract, and the customary fees and charges of Governmental Authorities.

 

“Common Stock” means the Company’s common stock.

 

“Company” has the meaning ascribed to it in the Recitals hereto.

 

“Company Business” means the business of the Company as conducted at any time
prior to the Closing Date.

 

“Consent” means any consent or approval of any third-party person that is not a
Governmental Authority.

 

“Contract” means any written agreement, contract or legally binding commitment.

 

“Damages” has the meaning ascribed to it in Section 9.2(d).

 

“Disclosure Schedule” has the meaning ascribed to it in the preamble to Article
III.

 

“Drop-Dead Date” has the meaning ascribed to it in Section 8.1(a).

 2 

 

 

“Employee” means each individual who is employed by the Company.

 

“Employee Benefit Plan” means (i) each “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) and (ii) each other material pension,
retirement, deferred compensation, excess benefit, profit sharing, bonus,
incentive, equity or equity-based, employment, consulting, severance,
change-of-control, health, life, disability, group insurance, vacation, holiday
and material fringe benefit plan, program, contract or arrangement (whether
written or unwritten, qualified or nonqualified, funded or unfunded), in any
case, maintained, contributed to, or required to be contributed to, by or on
behalf of the Company for the benefit of any current or former employee,
director, officer or independent contractor of the Company, but in all cases,
excluding any multiemployer plan, as described in Section 3(37) of ERISA and any
plan maintained by a Governmental Authority.

 

“Environmental Law” means all Laws in effect relating to pollution or
protection, preservation or restoration of the environment (including air,
surface water, groundwater, drinking water supply, surface land and subsurface
land) or natural resources.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Execution Date” has the meaning ascribed to it in the Preamble hereto.

 

“Financial Statements” has the meaning ascribed to it in Section 3.7.

 

“Fraud” means actual and intentional fraud with respect to the making of
representations and warranties pursuant to Article III (in the case of the
Seller) or Article IV (in the case of the Buyer), provided that such actual and
intentional fraud shall only be deemed to exist if a party makes a knowing and
intentional misrepresentation of a material fact with the intent that another
party rely on such fact, coupled with such other party’s detrimental reliance on
such fact under circumstances that constitute common law fraud under applicable
Law.

 

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time and as consistently applied.

 

“Governmental Approval” means any authorization, consent, approval,
certification, permit, license or order of, or any filing, registration or
qualification with, any Governmental Authority.

 

“Governmental Authority” means any foreign, international, multinational,
national, federal, state, provincial, regional, local or municipal court or
other governmental, administrative or regulatory authority, agency or body
exercising executive, legislative, judicial, regulatory or administrative
functions.

 

“Governmental Prohibition” has the meaning ascribed to it in Section 6.3.

 

“Hazardous Substance” means any substance or material that is described as a
toxic or hazardous substance, waste or material, a pollutant, a contaminant or
infectious waste, or words of similar import, under the Environmental Laws, or
chemicals or compounds that are otherwise subject to regulation, control or
remediation under the Environmental Laws.

 

 3 

 

 

“Health Care Laws” means all laws, orders and any other requirements of a
Governmental Authority pertaining to or governing: (a) the licensure,
certification, qualification, franchise or authority to transact the business of
the Company in connection with the management or provision of, payment for, or
arrangement of, health care items and services; (b) hospitals, physicians,
professional corporations, professional limited liability companies, and other
entities authorized to provide professional health care items and services; (c)
Persons contracting with third party payors for the payment of health care items
or services, including with Medicare, Medicaid, TRICARE, CHAMPUS and/or other
federal or state health care payment programs, employer self-insurance plans,
insurance companies, carriers, health maintenance organizations, managed care
organizations, preferred provider organizations, physician-hospital
organizations, clinical integration organizations, provider networks or
organizations and/or accountable care organizations, including with respect to
enrollment, credentialing, participation, exclusion, compliance with applicable
payment program policies and procedures, program integrity, and regulation of
Persons bearing financial risk for the provision or arrangement of health care
items and services; (d) financial relationships between Persons and health care
providers, including, without limitation, laws prohibiting or regulating fraud
and abuse, patient referrals or provider incentives generally or under the
federal anti-kickback law (42 U.S.C. § 1320a-7b(b)), the Federal False Claims
Act (31 U.S.C. §§ 3729, et seq.), the Stark Law (42 U.S.C. § 1395nn) and the
federal Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), other laws set
forth in the Social Security Act including, without limitation, the mandatory
reporting and return of overpayments (42 U.S.C. § 1320a-7k(d)) and the
prohibition on use of excluded Persons, or any state anti-kickback,
anti-solicitation, patient brokering, patient capping, and fee-splitting laws;
(e) the corporate practice of medicine and other health care professions; (f)
financial relationships between health care providers and medical device
manufacturers, including so-called “sunshine acts” requiring reporting of
ownership, conflict of interest, and financial relationships or transactions,
and/or prohibiting certain such financial relationships; (g) regulation of
ordering, prescribing, storing and distributing controlled substances and
radioactive materials; (h) regulation of advertising of physician, provider or
health care items or services; (i) pricing of health care items and services,
reporting of quality, utilization, and/or pricing of health care items or
services, and/or mandated reporting of illnesses, diseases, and adverse events
or incidents; (j) enforceability of covenants not to compete against physicians,
other health care providers and provider organizations; (k) standards of care,
and malpractice or professional liability; and (l) handling and disposal of
bio-hazards and medical waste.

 

“HIPAA” has the meaning ascribed to it in Section 3.12(c).

 

“Indemnified Party” has the meaning ascribed to it in Section 9.2(c).

 

“Indemnifying Party” has the meaning ascribed to it in Section 9.2(c).

 

“Knowledge” means the extent, if any, of actual awareness of a particular fact
or matter (in each case after such inquiry as would be due from a person holding
the office held by such person in the ordinary course of performing his or her
duties consistent with past practice in that position for a similarly situated
business) of (i) with respect to Seller, Dr. Kenneth Sim and Dr. Thomas Lam,
(ii) with respect to Buyer, Dr. Kenneth Sim and Dr. Thomas Lam, (iii) with
respect to any other entities, the executive officers of such entity, and (iv)
with respect to any individuals, such individual.

 

 4 

 

 

“Laws” means any and all foreign, international, multinational, national,
federal, state, provincial, regional, local, municipal and other administrative
laws (including common law), statutes, codes, orders, ordinances, rules and
regulations, constitutions and treaties enacted, promulgated or issued and put
into effect by a Governmental Authority, including without limitation Health
Care Laws and Privacy Laws.

 

“Liabilities” means liabilities, obligations, guarantees, assurances and
commitments of every kind, nature, character and description whatsoever,
whenever arising, whether known or unknown, whether asserted or unasserted,
whether fixed, absolute or contingent, whether accrued or unaccrued, whether
matured or unmatured, whether liquidated or unliquidated, whether due or to
become due, and whether or not recorded or reflected or required to be recorded
or reflected on books and records or financial statements, including fees,
costs, expenses and losses relating thereto.

 

“Liens” means any liens, pledges, mortgages, deeds of trust, security interests,
claims, leases, charges, options, rights of first refusal, easements,
servitudes, conditional sales contracts, encumbrances or transfer restrictions
under any shareholder or similar agreement.

 

“Loan Agreement” means that certain Loan Agreement, dated on or about the date
hereof, between Apollo and Buyer.

 

“Major Contracts” has the meaning ascribed to it in Section 3.10.

 

“Material Adverse Effect” means any change, event, occurrence, fact, condition
or effect that is, individually or in the aggregate, materially adverse to the
business, financial condition or results of operations of the Company; provided,
that, none of the following shall constitute, or shall be considered in
determining whether there has occurred, and no change or effect resulting or
arising out of any of the following shall constitute, a Material Adverse Effect:
(i) general business, economic, political, social, legal or regulatory
conditions, (ii) general conditions of the industries in which the Company
operates, (iii) general conditions in financial, banking or securities markets
(including any disruption thereof), (iv) changes in applicable Law or GAAP, or
any interpretation thereof, (v) outbreak or escalation of hostilities, terrorist
attack (whether against a nation or otherwise) or war, (vi) the announcement or
pendency of this Agreement, the Share Purchase or any of the other transactions
contemplated hereby (including any threatened or actual impact on relationships
of the Company with customers, vendors, suppliers, distributors, landlords or
employees), (vii) compliance with the terms of, or the taking of any action
required by, this Agreement, or the taking or not taking of any action at the
request of, or with the consent of, Buyer, or (viii) the performance or
consummation of the Share Purchase or any of the other transactions contemplated
hereby.

 

“Optional Termination Date” means the date that is sixty (60) days after the
date of this Agreement.

 

“Shareholders Agreement” means that certain Shareholders Agreement between Buyer
and Seller, in substantially the form of Exhibit B attached hereto.

 

“TKL” has the meaning ascribed to it in Section 10.16.

 

 5 

 

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.

 

“Ordinary Course of Business” means the conduct of the Company Business in a
manner substantially consistent with the customary conduct of such business,
including any activities authorized or contemplated by this Agreement or the
transactions contemplated hereby.

 

“Payment Programs” has the meaning ascribed to it in Section 3.12(b).

 

“Permitted Encumbrances” means (a) any Liens for Taxes that are not yet due and
payable, that are not yet subject to penalties for delinquent nonpayment, or
that are being contested in good faith by appropriate Proceedings, (b) any Liens
in favor of vendors, carriers, warehousemen, repairmen, mechanics, workmen,
materialmen, construction or similar Liens arising by operation of law or in the
Ordinary Course of Business, (c) any zoning, building code, land use, planning,
entitlement, environmental or similar Laws or regulations imposed by any
Governmental Authority, (d) workers’ or unemployment compensation Liens arising
in the Ordinary Course of Business, (e) the interests of lessors in equipment or
leasehold fixtures and improvements leased or loaned to the Company, (f) any
Liens that will be discharged or released either prior to, or substantially
simultaneous with, the Closing, (g) any Liens created by Buyer or any of its
Affiliates, and (h) any such other Liens, imperfections of title and other
similar matters that do not, individually or in the aggregate, materially impair
the current use and enjoyment of any material property or assets of the Company.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity.

 

“Privacy Laws” means all laws, orders and any other requirements of a
Governmental Authority concerning privacy or security of personally identifiable
information, personal information or personal data, as such are enacted or in
effect on or prior to the date of this Agreement, including without limitation
the Health Insurance Portability and Accountability Act of 1996, as amended by
the Health Information, Technology for Economic and Clinical Health Act of 2009,
including the Standards for Electronic Transactions, Privacy and Security
promulgated by the U.S. Department of Health and Human Services under 45 CFR
parts 160, 162, and 164; laws governing transmission and storage of medical
records; federal and state laws concerning protected or sensitive health
information, including alcohol and substance abuse treatment records, HIV/AIDS
status and treatment records, genetic information, information about sexually
transmitted or other communicable diseases, and psychotherapy records; and state
privacy, security and data breach laws.

 

“Proceeding” means any action, inquiry, proceeding, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal), commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Authority.

 

“Provider” has the meaning ascribed to it in Section 3.12(b).

 

“Purchase Price” has the meaning ascribed to it in Section 2.2.

 

“Schedule Supplement” has the meaning ascribed to it in Section 5.5.

 

 6 

 

 

“Seller” has the meaning ascribed to it in the Preamble hereto.

 

“Seller Fundamental Reps” has the meaning ascribed to it in Section 9.1.

 

“Seller Indemnified Parties” has the meaning ascribed to it in Section 9.2.

 

“Share Purchase” has the meaning ascribed to it in Section 2.1.

 

“Shares” has the meaning ascribed to it in the Recitals hereto.

 

“Survival End Date” has the meaning ascribed to it in Section 9.1.

 

“Tax Authority” means any Governmental Authority or any subdivision, agency,
commission or authority thereof having jurisdiction over the assessment,
determination, collection or imposition of any Tax.

 

“Tax Claim” has the meaning ascribed to it in Section 9.3(b).

 

“Tax Period” means any period prescribed by any Tax Authority for which a Tax
Return is required to be filed or a Tax is required to be paid.

 

“Tax Reps” has the meaning ascribed to it in Section 9.1.

 

“Tax Returns” means any returns, declarations, reports, claims for refund or
information returns or statements relating to Taxes, including any schedule or
attachment thereto and any amendment thereof.

 

“Taxes” means any federal, state, local or foreign income, gross receipts,
license, wages, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duty, capital stock,
franchise, profits, withholding, social security, unemployment, disability, real
property, personal property, sales, use, transfer, registration, value-added,
alternative or add-on minimum, estimated or other tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not.

 

“Third Party Claims” has the meaning ascribed to it in Section 9.2(c).

 

1.2.          Interpretation. Unless the context clearly indicates otherwise:
(a) each definition herein shall include the singular and the plural, (b) each
reference herein to any gender shall include the masculine, feminine and neuter
where appropriate, (c) the words “include” and “including” and variations
thereof shall not be deemed terms of limitation, but rather shall be deemed to
be followed by the words “without limitation,” (d) the words “hereof,” “herein,”
“hereto,” “hereby,” “hereunder” and derivative or similar words shall refer to
this Agreement as an entirety and not solely to any particular provision of this
Agreement, (e) each reference in this Agreement to a particular Article,
Section, Exhibit or Schedule shall mean an Article or Section of, or an Exhibit
or Schedule to, this Agreement, unless another agreement is specified, and
(f) all references to “$” or “Dollars” shall mean United States Dollars.

 

 7 

 

 

Article II
THE TRANSACTIONS

 

2.1.          Sale and Issuance of Series A Preferred Stock. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, Seller
shall issue and sell to Buyer, and Buyer shall purchase from Seller, 1,000,000
shares of Series A Preferred (the “Shares”), for the purchase price specified in
Section 2.2 (the “Share Purchase”).

 

2.2.          Purchase Price. The purchase price for the Shares shall be $545.00
per share, for an aggregate purchase price of $545,000,000 (the “Purchase
Price”), payable in cash or equivalent consideration, as mutually agreed by the
parties.

 

2.3.          Closing. The closing of the transactions contemplated by this
Agreement upon the terms and subject to the conditions set forth herein (the
“Closing”) shall take place, through the exchange of documents by facsimile or
other electronic transmission, as soon as practicable, but no later than two
Business Days after the first date on which all the conditions to Closing set
forth in Article VI and Article VII (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions) shall have been satisfied or waived, or at such
other time, place and date as Buyer and Seller may mutually agree. The date on
which the Closing occurs is referred to as the “Closing Date.”

 

2.4.         Closing Deliveries. At the Closing:

 

(a)          Seller’s Closing Deliveries. Seller shall deliver to Buyer the
following documents:

 

(i)          stock certificate(s) evidencing the Shares;

 

(ii)         a certificate, duly executed by an executive officer of Seller and
reasonably satisfactory to Buyer, certifying that the conditions set forth in
Section 6.1 and Section 6.2 have been satisfied;

 

(iii)        a certificate of good standing for the Company issued by the
California Secretary of State, dated no earlier than ten Business Days prior to
the Closing Date; and

 

(iv)        a counterpart of the Shareholders Agreement, duly executed by
Seller.

 

(b)          Buyer’s Closing Deliveries. Buyer shall deliver to Seller:

 

(i)          the Purchase Price, by wire transfer of immediately available U.S.
funds to an account designated by Seller or by other equivalent consideration;

 

(ii)         a certificate, duly executed by an executive officer of Buyer and
reasonably satisfactory to Seller, certifying that the conditions set forth in
Section 7.1 and Section 7.2 have been satisfied;

 

 8 

 

 

(iii)        a certificate of good standing for Buyer issued by the California
Secretary of State, dated no earlier than ten Business Days prior to the Closing
Date;

 

(iv)        a receipt duly executed by an executive officer of Buyer certifying
the receipt from Seller of the Shares; and

 

(v)         a counterpart of the Shareholders Agreement, duly executed by Buyer.

 

Article III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Each representation and warranty contained in this Article III is qualified by
the disclosures made in the Disclosure Schedule attached as Exhibit C to this
Agreement (the “Disclosure Schedule”), and information provided in any section
of the Disclosure Schedule shall constitute disclosure for purposes of each
Section of this Agreement. Subject to the matters set forth in the Disclosure
Schedule, Seller hereby represents and warrants to Buyer, as follows:

 

3.1.          Organization and Good Standing. The Company is a corporation (a)
duly incorporated, validly existing and in good standing under the Laws of
California, (b) has the requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as now conducted, and
(c) is duly qualified and in good standing to transact business in each U.S.
jurisdiction in which the ownership or leasing of its properties or the conduct
of the Company Business makes such qualification necessary, except where
failures to be so qualified and in good standing would not, individually or in
the aggregate, have a Material Adverse Effect.

 

3.2.          Authority and Enforceability. Seller has all requisite power and
authority to execute and deliver this Agreement, to perform his obligations
hereunder, and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Seller and, assuming due
authorization, execution and delivery by Buyer, constitutes a valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms
and conditions, except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent transfer, preference, moratorium or other similar
Laws now or hereafter in effect relating to or affecting creditors generally or
by general equity principles (regardless of whether such enforceability is
considered in a Proceeding in equity or at law) and except that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any Proceeding may be brought.

 

3.3.          Non-Contravention. The execution and delivery of this Agreement by
Seller do not, and Seller’s performance hereunder and the consummation of the
transactions contemplated hereby will not, (a) violate any provision of the
articles of incorporation or bylaws of the Company, (b) violate or constitute a
breach of or default under (with notice or lapse of time, or both), or permit
termination, modification or acceleration under, any Major Contract, except
where such violations, breaches, defaults, terminations, modifications and
accelerations would not, individually or in the aggregate, have a Material
Adverse Effect, (c) violate any Law or Order of any Governmental Authority
applicable to the Company, except where such violations would not, individually
or in the aggregate, have a Material Adverse Effect, or (d) result in the
cancellation, modification, revocation or suspension of any Governmental
Approval granted to the Company, except where such cancellations, modifications,
revocations and suspensions would not, individually or in the aggregate, have a
Material Adverse Effect.

 

 9 

 

 

3.4.          Consents. The execution and delivery by Seller of this Agreement,
Seller’s performance hereunder, and the consummation of the transactions
contemplated hereby do not require any Consent under any Major Contract or any
Governmental Approval, except for (i) the filing of the Certificate of
Determination, which was filed prior to the Closing, and (ii) filings pursuant
to applicable securities laws, and (iii) where the failure to obtain any such
Governmental Approval would not, individually or in the aggregate, have a
Material Adverse Effect.

 

3.5.          Valid Issuance of Shares. The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer, other than restrictions on transfer under this
Agreement, the Shareholders Agreement, applicable state and federal securities
laws and Liens created by or imposed by Buyer. Assuming the accuracy of the
representations of Purchaser in Article IV and subject to the filings described
in Section 3.4(ii), the Shares will be issued in compliance with all applicable
federal and state securities laws.

 

3.6.          Capitalization. The Company has an authorized capitalization
consisting of (a) 1,500,000,000 shares of Common Stock, of which 397,065,779
shares were issued and outstanding as of March 31, 2019; and (b) 1,000,000
shares of Series A Preferred, none of which are issued and outstanding
immediately prior to the Closing. There are no other classes of shares of
capital stock of the Company authorized or outstanding. All issued and
outstanding shares of capital stock of the Company have been duly authorized,
validly issued and fully paid, and are non-assessable and free of any preemptive
rights in respect thereto. None of the following, whether issued by the Company
or any other Person, are currently outstanding: (a) securities convertible into
or exchangeable for shares of Series A Preferred; (b) stock appreciation,
phantom stock, profit participation, options, warrants or other rights to
purchase or subscribe to shares of Series A Preferred or securities convertible
into or exchangeable for shares of Series A Preferred; or (c) Contracts,
commitments, agreements, understandings, arrangements, calls or claims relating
to the issuance of any shares of Series A Preferred or any securities
convertible into or exchangeable for shares of Series A Preferred, including
(i) any authorized or outstanding bonds, debentures, notes or other indebtedness
the holders of which have the right to vote (or are convertible into,
exchangeable for or evidencing the right to subscribe for or acquire securities
having the right to vote) with the equityholders of the Company on any matter or
(ii) any Contracts to which the Company is a party or by which it is bound to
(x) repurchase, redeem or otherwise acquire any shares of Series A Preferred or
(y) vote or dispose of any shares of Series A Preferred. No Person has any right
of first offer, right of first refusal or preemptive right in connection with
any future offer, sale or issuance of shares of Series A Preferred. The Shares
being acquired by Buyer pursuant hereto will represent, in the aggregate, 100%
of the issued and outstanding shares of Series A Preferred.

 

 10 

 

 

3.7.          Financial Statements. Attached to Section 3.7 of the Disclosure
Schedule are the following financial statements (collectively, including the
notes contained therein, the “Financial Statements”): (i) the audited balance
sheet of the Company as of December 31, 2018, and (ii) the related audited
statements of income and cash flows for the Company for the fiscal year ended
December 31, 2018 (the “Balance Sheet Date”). Other than as set forth on Section
3.7 of the Disclosure Schedule, the Financial Statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods referred
to in the Financial Statements, and fairly present, in all material respects,
the financial condition of the Company as at the respective dates referred to in
the Financial Statements, and the results of operations and cash flows of the
Company for the respective periods referred to in the Financial Statements.

 

3.8.          Absence of Certain Changes or Events. Except as otherwise
contemplated, required or permitted by this Agreement, from the Balance Sheet
Date until the Execution Date, (a) the business of the Company has been
conducted in the Ordinary Course of Business, (b) the Company has not taken any
action that, if taken after the Execution Date, would constitute a violation of
Section 5.3(b), and (c) there has not occurred a Material Adverse Effect.

 

3.9.          Undisclosed Liabilities. The Company does not have any liabilities
or obligations required to be reflected or reserved against on a balance sheet
prepared in accordance with GAAP, except for (a) liabilities reflected or
reserved against in the Financial Statements, (b) liabilities that have arisen
after the Balance Sheet Date in the Ordinary Course of Business, (c) liabilities
disclosed in this Agreement or in the Disclosure Schedule, (d) liabilities
contemplated or permitted by, or incurred pursuant to, this Agreement, and (e)
other liabilities that would not, individually or in the aggregate, have a
Material Adverse Effect.

 

3.10.       Major Contracts.

 

(a)          The Company has provided to Buyer copies of each of the following
Contracts to which the Company is a party, other than Contracts that relate
exclusively to the Excluded Assets (as such term is defined in the Certificate
of Determination), and that is in effect as of the Execution Date (such
Contracts, the “Major Contracts”):

 

(i)          any Contract the performance of which by its express terms, without
taking into consideration options or similar renewals (whether automatic or
elective), will involve annual expenditures or receipts by the Company in excess
of $200,000;

 

(ii)         any Contract for the incurrence of indebtedness for borrowed money;

 

(iii)        any Contract that by its terms prohibits or materially restricts
the Company from undertaking any line of business or competing in any geographic
area;

 

(iv)        any Contract that grants to any Person an option or other right to
purchase any material right, property or assets of the Company;

 

(v)         any Contract that by its terms prohibits or materially restricts the
sale or other disposition by the Company of any material property or assets;

 

(vi)        any Contract involving a joint venture or partnership or involving
the sharing of profits, losses, costs or liability by the Company with any other
Person;

 

 11 

 

 

(vii)       any Contract involving management services, consulting services,
support services or any other similar services;

 

(viii)      any Contract involving the acquisition of any business enterprise,
whether via stock or asset purchase or otherwise;

 

(ix)         any Contract that provides for the employment or compensation of
any Employee; and

 

(x)          any Contract with a health plan or third party payor.

 

(b)          Seller has made available to Buyer copies (that are true and
complete in all material respects) of all Major Contracts, in each case subject
to any confidentiality obligations to third parties and any restrictions on
disclosure required by such third parties.

 

(c)          Except for any Major Contract that has expired in accordance with
its terms or terminated for any reason other than a default by the Company, each
Major Contract is in full force and effect in all material respects (except as
the same may be limited by bankruptcy, insolvency, reorganization, fraudulent
transfer, preference, moratorium or other similar Laws now or hereafter in
effect relating to or affecting creditors generally or by general equity
principles (regardless of whether such enforceability is considered in a
Proceeding in equity or at law) and except that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
Proceeding may be brought). The Company is not in breach thereof or default
thereunder, which breach or default has not been excused or waived, and, to the
Knowledge of Seller, no counterparty to any Major Contract is in breach thereof
or default thereunder, except where such breaches or defaults would not,
individually or in the aggregate, have a Material Adverse Effect.

 

3.11.       Litigation. There is no Proceeding, at law or in equity, pending
against or, to the Knowledge of Seller, threatened against or affecting the
Company, nor is there any Order of any Governmental Authority or arbitrator
outstanding against the Company, in each case the adverse outcome or effect of
which would, individually or in the aggregate, have a Material Adverse Effect.

 

3.12.       Compliance with Laws.

 

(a)          The Company is, and at all times during the three years prior to
the Execution Date has been, in compliance in all respects with all applicable
Laws and Orders of Governmental Authorities and Governmental Approvals, except
where failures to so comply would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(b)          To the Knowledge of Seller, (i) the health care practitioners or
facilities with which the Company contracts for fees for the benefit of its
customers (each, a “Provider”) have been properly credentialed in all material
respects, and (ii) the Company has received no written notice from any state or
federal program or any health maintenance organizations or other third party
reimbursement or payment program (the “Payment Programs”) to terminate any such
Provider as a result of such Provider having been suspended or terminated from
any such Payment Program.

 

 12 

 

 

(c)          The Company has developed and implemented reasonable and
appropriate administrative, technical and physical safeguards, including
policies, procedures and training programs, designed to protect against
reasonably anticipated threats or hazards to the security or integrity of
electronic protected health information (as such term is defined in 45 C.F.R.
160.103) to ensure compliance with the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009 and any
implementing regulations promulgated thereunder (collectively, “HIPAA”), and
other applicable Laws which protect or regulate the privacy, security,
integrity, accuracy, transmission, storage or disclosure of individual medical
records which it generates, receives or maintains, and has trained officers,
employees, contractors and other staff members to oversee and participate in the
functioning of such compliance plan as required by HIPAA and other applicable
Laws, except where failures to so comply would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(d)          To the Knowledge of Seller, the Company has not violated any
applicable condition of participation in any federal or state payment program
with which the Company has contracted, and the Company has been in compliance in
all material respects with all other applicable healthcare Laws (excluding from
Laws for purposes of this sentence conditions of participation), orders,
policies, standards and manuals or other interpretations promulgated by federal
or state healthcare program contracting agencies applicable to its business,
properties, rights or assets, except where such violations or failures to so
comply would not, individually or in the aggregate, have a Material Adverse
Effect.

 

(e)          Neither the Seller nor the Company has received written notice
alleging, and no investigation or review of the Company has been pending or, to
the Sellers’ Knowledge, threatened with respect to, any material violation under
any applicable Law during the past three years. The Company has heretofore made
available to the Buyers complete and correct copies of all written notices
received by the Company alleging any material violation under any applicable Law
that the Company has received during the past three years.

 

(f)          None of the Company, and no Person while acting at the Company’s
direction, has (i) made, paid or received any unlawful bribes, kickbacks or
other similar payments to or from any Person, (ii) made or paid any
contributions, directly or indirectly, to a domestic or foreign political party
or candidate or (iii) otherwise made or paid any improper foreign payment (as
defined in the U.S. Foreign Corrupt Practices Act of 1977, as amended) or
violated the U.S. Foreign Corrupt Practices Act of 1977, as amended. 

 

(g)          The Company is, and during the past three years has been, in
material compliance with all applicable Health Care Laws. Without limiting the
generality of the foregoing, during the past three years, no equity holder,
director, officer, agent, employee or consultant of any of the Company: (i) has
been assessed a civil monetary penalty under Section 1128A of the Social
Security Act or any regulations promulgated thereunder; (ii) has been debarred,
excluded, suspended from participating in any federal or state health care
program (as such terms are defined by the Social Security Act) or other third
party payment program, or from receiving a contract or subcontract paid in whole
or in part by federal or state funds; (iii) is or has been a party to a
corporate integrity agreement, corporate compliance agreement or other
settlement agreement with the Office of the Inspector General of the United
States Department of Health and Human Services, the Centers for Medicare &
Medicaid Services, the United States Department of Justice, any Medicaid Fraud
Control Unit, or any state Attorney General, as a result of an alleged violation
of any Health Care Law; (iv) has been convicted of any criminal offense under
any Health Care Law; (v) is or has been a party to or subject to any pending or,
to the Sellers’ Knowledge, threatened Litigation concerning any of the matters
described in clauses (i) through (iv) above; or (vi) is and has not been
identified on any “watch list” maintained by any federal Governmental Authority,
including under the USA Patriot Act or by the Office of Foreign Assets Control.

 

 13 

 

 

(h)          The Company is, and during the past three years has been, in
material compliance with: (i) all Privacy Laws; (ii) all website privacy
policies and all other privacy policies maintained or published by the Company
or otherwise applicable to the Company; and (iii) the Payment Card Industry Data
Security Standards (“PCI-DSS”).

 

(i)          The Company (i) has not received any notice, claim or demand within
the past three years from (x) a Governmental Authority or self-regulating body
asserting or claiming that the Company has violated or has failed to comply with
any Privacy Law or PCI-DSS; or (y) any Person asserting breach of a Privacy Law
or failure to comply with PCI-DSS or seeking compensation for breach of a
Privacy Law or failure to comply with PCI-DSS, and the Company is not aware of
any facts or occurrences which would provide a basis for such a notice, claim or
demand, and (ii) has not been required or obligated to notify any Person within
the past three years with respect to a breach of security or unauthorized
misappropriation, access or use of any personally identifiable information,
personal information or personal data.

 

3.13.       Licenses. The Company possesses all Governmental Approvals necessary
to carry on its business in the manner presently conducted, except where
failures to possess such Governmental Approvals would not, individually or in
the aggregate, have a Material Adverse Effect. Each of the physicians who
provide services to or on behalf of the Company is duly licensed to practice
medicine in the State of California.

 

3.14.       Taxes.

 

(a)          (i) All Tax Returns showing material Taxes to be due and payable
that were required to be filed on or before the Execution Date by or on behalf
of the Company have been filed (or extensions have been duly obtained), (ii) all
such Tax Returns were correct and complete in all material respects when filed,
(iii) all material Taxes shown to be due and payable on such Tax Returns have
been paid, and (iv) there are no material Liens, except for Permitted
Encumbrances, for Taxes upon any of the assets of the Company.

 

(b)          All material Taxes that the Company has been required to collect or
withhold have been duly collected or withheld and, to the extent required, have
been duly paid to the proper Tax Authority.

 

(c)          No material deficiencies for Taxes of the Company have been
claimed, proposed or assessed in writing by any Tax Authority. There is no
pending or, to the Knowledge of Seller, threatened Proceeding concerning any Tax
liability against the Company by any Tax Authority in writing, which Proceeding
would result in the payment by the Company of material Taxes.

 

 14 

 

 

(d)          The Company has not waived any statute of limitations in respect of
Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.

 

(e)          The Company is not a party to any Tax allocation or sharing
agreement, other than any such agreements included in contracts entered into in
the Ordinary Course of Business and not primarily relating to Taxes.

 

(f)          The representations and warranties made in this Section 3.14 refer
only to the past activities of the Company and are not intended to serve as
representations or warranties regarding, or a guarantee of, nor can they be
relied upon with respect to, Taxes attributable to any Tax Period (or portion
thereof) beginning after, or any Tax position taken after, the Closing Date.

 

3.15.       Employee Benefits. The Company has no employees.

 

3.16.       Environmental Matters.

 

(a)          To the Knowledge of Seller, the Company is in compliance with all
applicable Environmental Laws.

 

(b)          To the Knowledge of Seller, no Hazardous Substances have been
released, as a result of the acts of the Company, into the environment in
violation of any applicable Environmental Laws, or in quantities exceeding the
reportable quantities as defined under Environmental Laws, at any real property
of the Company.

 

(c)          The Company has not received during the two years prior to the
Execution Date any written notice of any actual or alleged material violation of
any Environmental Laws, or any material liabilities or potential material
liabilities under any Environmental Laws, including any investigatory, remedial
or corrective obligations, relating to the Company Business.

 

3.17.       Insurance. The Company’s material policies of fire, liability,
workers’ compensation, property, casualty, business interruption, D&O, E&O,
cyber and data privacy, and other forms of insurance owned or held by the
Company as of the date hereof are all in full force and effect as of the
Execution Date and will continue in effect until Closing (or if such policies
are canceled or lapse prior to Closing, renewals or replacements thereof will be
entered into in the Ordinary Course of Business to the extent available on
commercially reasonable terms). As of the Execution Date, (a) no notice of
cancellation or termination has been received by the Company with respect to any
such policy and (b) the Company is not in material breach or material default
(including any such breach or default with respect to the payment of premiums or
the giving of notice of claims), and, to the Knowledge of Seller, no event has
occurred which, with notice or the lapse of time or both, would constitute such
a material breach or material default, or permit termination or modification,
under any such policy.

 

3.18.       Brokers and Finders. No agent, broker, investment banker,
intermediary, finder or firm acting on behalf of the Company is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
from the Company in connection with the execution and delivery of this
Agreement, Seller’s performance hereunder, or the consummation of the
transactions contemplated hereby.

 

 15 

 

 

3.19.       Related Party Transactions. Except for transactions or relationships
with Apollo and its Affiliates (for purposes of this Section 3.19, the Company
and its Affiliates shall not be considered to be Affiliates of Apollo) or with
Affiliates of the Company that involve annual expenditures or receipts less than
$200,000 or are otherwise immaterial to the Company, or as set forth in Section
3.19 of the Disclosure Schedule, no director, officer or Affiliate of the
Company owns any direct or indirect interest of any kind in, or controls or is a
director, officer, employee or partner of, or consultant to, or lender to or
borrower from or has the right to participate in the profits of, any Person
which is a competitor, supplier, customer, landlord, tenant, creditor or debtor
of, or engaged in a business that is substantially similar to, the Company
Business.

 

3.20.       Full Disclosure. The representations and warranties of Seller
contained in this Agreement and the Disclosure Schedule are complete and
accurate in all material respects and do not include any untrue statement of a
material fact or omit to state any material fact necessary to make any
statements made not misleading. There is no fact material to Seller or its
business which has not been set forth or described in this Agreement or in the
Disclosure Schedule.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

4.1.         Organization and Good Standing. Buyer is a professional medical
corporation (a) duly incorporated, validly existing and in good standing under
the Laws of the State of California, (b) has the requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now conducted, and (c) is duly qualified and in good standing to transact
business in each U.S. jurisdiction in which the ownership or leasing of its
properties or the conduct of its business makes such qualification necessary,
except where failures to be so qualified and in good standing would not,
individually or in the aggregate, prohibit, restrict or delay, in any material
respect, the performance by Buyer of Buyer’s obligations hereunder or the
consummation of the transactions contemplated hereby.

 

4.2.         Authority and Enforceability. Buyer has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder, and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement by Buyer, its performance
hereunder, and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of Buyer. This Agreement has been duly executed and delivered by Buyer and,
assuming due authorization, execution and delivery by Seller, constitutes a
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms and conditions, except as the same may be limited by bankruptcy,
insolvency, reorganization, fraudulent transfer, preference, moratorium or other
similar Laws now or hereafter in effect relating to or affecting creditors
generally or by general equity principles (regardless of whether such
enforceability is considered in a Proceeding in equity or at law) and except
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any Proceeding may be brought.

 

 16 

 

 

4.3.          Non-Contravention. The execution and delivery of this Agreement by
Buyer do not, and Buyer’s performance hereunder and the consummation of the
transactions contemplated hereby will not, (a) violate any provision of the
articles of incorporation or bylaws of Buyer, (b) violate or constitute a breach
of or default under (with notice or lapse of time, or both), or permit
termination, modification or acceleration under, any Contract to which Buyer is
party or by which Buyer’s assets are bound, except where such violations,
breaches, defaults, terminations, modifications and accelerations would not,
individually or in the aggregate, prohibit, restrict or delay, in any material
respect, the performance by Buyer of Buyer’s obligations under this Agreement or
the consummation of the transactions contemplated hereby, (c) violate any Law or
Order of any Governmental Authority applicable to Buyer, except where such
violations would not, individually or in the aggregate, prohibit, restrict or
delay, in any material respect, the performance by Buyer of Buyer’s obligations
under this Agreement or the consummation of the transactions contemplated
hereby, or (d) result in the cancellation, modification, revocation or
suspension of any Governmental Approval granted to Buyer, except where such
cancellations, modifications, revocations and suspensions would not,
individually or in the aggregate, prohibit, restrict or delay, in any material
respect, the performance by Buyer of Buyer’s obligations under this Agreement or
the consummation of the transactions contemplated hereby. Pursuant to the
Moscone-Knox Professional Corporation Act, California Corporations Code Sections
13400 et seq., Purchaser is permitted to hold the Shares.

 

4.4.          Consents. The execution and delivery by Buyer of this Agreement,
Buyer’s performance hereunder, and the consummation of the transactions
contemplated hereby do not require any Consent under any Contract to which Buyer
is a party or by which Buyer’s assets are bound or any Governmental Approval,
except where the failure to obtain any such Governmental Approval would not,
individually or in the aggregate, prohibit, restrict or delay, in any material
respect, the performance by Buyer of Buyer’s obligations under this Agreement or
the consummation of the transactions contemplated hereby.

 

4.5.          Litigation. There is no Proceeding, at law or in equity, pending
against or, to the Knowledge of Buyer, threatened against or affecting Buyer,
nor is there any Order of any Governmental Authority or arbitrator outstanding
against Buyer, in each case the adverse outcome or effect of which would,
individually or in the aggregate, prohibit, restrict or delay, in any material
respect, the performance by Buyer of Buyer’s obligations under this Agreement or
the consummation of the transactions contemplated hereby.

 

4.6.          Independent Investigation; Investment Intent. Buyer has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its participation in the transactions
contemplated by this Agreement. Buyer has undertaken such investigation, and has
been provided with and has evaluated such documents and information, as it has
deemed necessary to enable it to make an informed and intelligent decision with
respect to the execution, delivery and performance of this Agreement and the
transactions contemplated hereby. Buyer has received all materials relating to
the business of the Company which it has deemed necessary for its evaluation of
the transactions contemplated hereby. Buyer expressly confirms that (a) the
Company has given Buyer such access to the key employees, documents and
facilities of the Company as Buyer, in its sole discretion, has determined to be
necessary or desirable for purposes of Buyer’s evaluation, negotiation and
implementation of the transactions contemplated hereby, and (b) the Company and
the Company’s representatives have answered to Buyer’s full and complete
satisfaction all inquiries that Buyer and its representatives have made
concerning the business of the Company or otherwise relating to the transactions
contemplated hereby. Buyer is acquiring the Shares for investment purposes only
and not with a view toward, or for sale in connection with, any distribution
thereof or with any present intention of distributing or selling the Shares.
Buyer understands and agrees that the Shares may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act of 1933, as amended, except pursuant to an
exemption from such registration available thereunder, and without compliance
with other state, local and non-US securities laws, in each case, to the extent
applicable.

 

 17 

 

 

4.7.          Brokers and Finders. No agent, broker, investment banker,
intermediary, finder or firm acting on behalf of Buyer is or will be entitled to
any broker’s or finder’s fee or any other commission or similar fee, directly or
indirectly, from Buyer in connection with the execution and delivery of this
Agreement, Buyer’s performance hereunder, or the consummation of the
transactions contemplated hereby.

 

4.8.          Full Disclosure. The representations and warranties of Buyer
contained in this Agreement are accurate and complete in all material respects,
and do not include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements made not misleading.

 

Article V
COVENANTS

 

5.1.          Cooperation. Each of Buyer and Seller shall use its reasonable
best efforts to consummate the transactions contemplated by this Agreement as
soon as practicable following the Execution Date (including satisfaction, but
not waiver of, the conditions to Closing set forth in Article VI and Article
VII). Each of Buyer and Seller shall cooperate with one another, and use all
reasonable best efforts, to (a) procure all Consents and Governmental Approvals,
complete and file all applications, notifications, filings and certifications,
and satisfy all requirements prescribed by Law, in each case as necessary to
consummate the transactions contemplated hereby, and (b) effect the other
transactions contemplated by this Agreement at the earliest practicable date
consistent with the terms hereof.

 

5.2.          Access. Between the Execution Date and the Closing Date, the
Company shall afford the employees and authorized agents and representatives of
Buyer, at Buyer’s sole expense, and under the supervision of the Company’s
personnel, reasonable access, during normal business hours, to the personnel,
premises, properties, books and records, and financial, operating and other data
of the Company as Buyer may reasonably request upon reasonable advance notice to
the Company; provided, that, the Company shall not be required to take any
action that would unreasonably disrupt the Company’s ordinary course operations.
The foregoing shall not require the Company to permit any inspection, or to
disclose any information, that in the Company’s reasonable judgment may result
in the waiver of any attorney-client privilege, the disclosure of any protected
intellectual property of any third party, or the violation of any of its or the
Company’s obligations with respect to confidentiality. All requests for
information made pursuant to this Section 5.2 shall be directed by Buyer to the
Chief Executive Officer of the Company. Buyer is expressly not permitted to make
contact directly with third parties that have contractual or other business
relationships with the Company regarding the transactions contemplated by this
Agreement without the Company’s express consent.

 

 18 

 

 

5.3.        Conduct of Business. From the Execution Date to the earlier of the
Closing Date and the termination of this Agreement, except (i) as otherwise
contemplated, required or permitted by this Agreement, (ii) as may be required
by applicable Law, (iii) as required by a Governmental Authority of competent
jurisdiction, and (iv) to the extent Buyer shall otherwise consent in writing
(which consent shall not be unreasonably withheld, delayed or conditioned), the
Company agrees that:

 

(a)          it shall carry on the Company Business in the Ordinary Course of
Business in all material respects and use all Commercially Reasonable Efforts to
preserve intact the Company’s business organization and relationships with
customers, suppliers and others having material business relationships with it;
provided, however, that no action by the Company with respect to matters
specifically addressed by any provision of Section 5.3(b) shall be deemed a
breach of this Section 5.3(a) unless such action would constitute a breach of
one or more of the provisions of Section 5.3(b); and

 

(b)          it shall not to take any of the following actions:

 

(i)          amend the Company’s articles of incorporation (including the
Certificate of Determination) or bylaws;

 

(ii)         issue, sell or otherwise dispose of any shares of Series A
Preferred, or grant of any options, warrants or other rights to purchase or
obtain (including upon conversion, exchange or exercise) any shares of Series A
Preferred;

 

(iii)        engage in any recapitalization, reclassification, stock split or
like change in its capitalization;

 

(iv)        incur any indebtedness for borrowed money in an aggregate amount
exceeding $50,000, except unsecured current obligations and liabilities incurred
in the Ordinary Course of Business;

 

(v)         purchase or sell any assets, except in the Ordinary Course of
Business and except for any assets having an aggregate value of less than
$50,000;

 

(vi)        acquire by merger, or by purchase of a substantial portion of the
assets or stock of, any Person;

 

(vii)       enter into or terminate any Major Contract, or waive any material
right under, or enter into a material amendment of, any existing Major Contract,
except in the Ordinary Course of Business;

 

(viii)      except in the Ordinary Course of Business, increase in any material
respect the compensation of the Employees, taken as a whole, or enter into,
amend or terminate in any material respect any Employee Benefit Plan or
employment agreement, in either case with respect to any Employee;

 

(ix)         adopt any material change in any method of accounting or accounting
practice of the Company, except as required by GAAP or applicable Law or as
disclosed in the notes to the Financial Statements; or

 19 

 

 

(x)          enter into any agreement to do any of the foregoing.

 

(c)          For the avoidance of doubt, prior to the Closing, nothing in this
Section 5.3 shall prohibit or restrict in any manner the distribution of cash
and cash equivalents from the Company to holders of the Common Stock.

 

5.4.          Alternative Transactions. Seller agrees that (a) from the
Execution Date to the earlier of the Closing Date or the termination of this
Agreement, Seller shall not seek or encourage any inquiry, proposal or offer
from, participate in any discussions or negotiations with, or furnish or provide
any information to, any Person, other than Buyer or its Affiliates or their
respective officers, employees, agents and representatives, relating to an
Alternative Transaction, and (b) Seller and its shareholders shall, and each
shall cause its respective representatives, directors, officers, agents and
employees to, immediately terminate all such discussions or negotiations that
may be in progress as of the Execution Date. For the avoidance of doubt, any
communication by Seller or its shareholders, or any of their respective
representatives, directors, officers, agents and employees, to any Person solely
for the purpose of declining or otherwise terminating any such discussions or
negotiations shall not be deemed a violation of this Section 5.4.

 

5.5.          Supplement to Disclosure Schedule. From time to time up to and
including the date that is five Business Days prior to the Closing, Seller may
supplement or amend the Disclosure Schedule with respect to any matter arising
hereafter or of which Seller becomes aware after the Execution Date (each, a
“Schedule Supplement”). Any disclosure in any such Schedule Supplement shall not
be deemed to have cured any inaccuracy in or breach of any representation or
warranty contained in this Agreement, including for purposes of the
indemnification or termination rights contained in this Agreement or of
determining whether or not the conditions set forth in Article VI have been
satisfied; provided, however, if Buyer has the right to, but does not elect to,
terminate this Agreement within five Business Days of its receipt of such
Schedule Supplement, then Buyer shall be deemed to have irrevocably waived any
right to terminate this Agreement with respect to any matter reflected on such
Schedule Supplement and, further, shall have irrevocably waived its right to
indemnification under Section 9.2(a) with respect to any such matter.

 

5.6.          Publicity. Any public announcement, whether by press release or
otherwise, with respect to this Agreement or the transactions contemplated
hereby, including the existence, subject matter or terms and conditions of this
Agreement, shall be mutually approved by Buyer and Seller, except to the extent
otherwise required by applicable Law.

 

5.7.          Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and all charges
incurred for or in connection with the recording of any document or instrument
contemplated hereby shall be borne and paid 100% by the Company when due. The
Company shall, at its own expense, timely file any Tax Return or other document
with respect to such Taxes or fees.

 

5.8.          Tangible Net Equity; Working Capital. From the Execution Date
until the Closing Date (including after giving effect to the Closing), the
Company shall maintain at all times (a) a positive tangible net equity (as
defined in subdivision (c) of Section 1300.76 of Title 28 of the California Code
of Regulations), and (b) a positive level of working capital (excess of current
assets over current liabilities).

 

 20 

 

 

5.9.          Further Assurances. Each party hereto shall use its Commercially
Reasonable Efforts to do and perform, or cause to be done and performed, all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments or documents as the other party hereto may
reasonably request in order to carry out the intent and purposes of this
Agreement and the consummation of the transactions contemplated hereby.

 

5.10.         Disclaimer Regarding Projections. In connection with Buyer’s
investigation of the Company, Buyer has received from the Company and its
representatives certain (a) projections and other forecasts and (b) business
plan information. Buyer acknowledges that (w) there are uncertainties inherent
in attempting to make any projections and other forecasts and plans, (x) Buyer
is familiar with such uncertainties, (y) Buyer is taking full responsibility for
making its own evaluation of the adequacy and, except as expressly set forth in
Article III, accuracy of all projections and other forecasts and plans so
furnished to it, and (z) except in connection with a breach of Article III,
which is governed by Article IX, Buyer shall have no claim against any Person
with respect thereto. Accordingly, except as expressly set forth in Article III,
Buyer acknowledges that Seller has not made, and is not making, any
representation or warranty with respect to such projections, forecasts or plans.

 

Article VI
CONDITIONS TO BUYER’S OBLIGATIONS

 

The obligation of Buyer to consummate the Share Purchase and the other
transactions contemplated by this Agreement, and to take the other actions to be
taken by Buyer at Closing, is subject to the fulfillment (or express written
waiver by Buyer) of each of the following conditions:

 

6.1.          Representations and Warranties. The representations and warranties
of Seller contained in Article III shall be true and correct (determined without
regard to any qualification therein as to materiality or Material Adverse
Effect) on and as of the Execution Date and as of the Closing Date as though
made on and as of the Closing Date (other than such representations and
warranties that are expressly made as of a certain date, which need only be true
and correct as of such date), except, in each case, where failures of such
representations and warranties to be true and correct, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

6.2.          Covenants. Seller shall have complied in all material respects
with all agreements, covenants and obligations required to be performed by
Seller under this Agreement on or prior to the Closing; provided, however, that,
with respect to agreements, covenants and obligations that are qualified by
materiality, Seller shall have performed such agreements, covenants and
obligations, as so qualified, in all respects.

 

6.3.          Litigation. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Law or Order
(whether temporary, preliminary or permanent) that is in effect and restrains,
enjoins or otherwise prohibits the Share Purchase and the other transactions
contemplated by this Agreement (each, a “Governmental Prohibition”), and no
person shall have instituted any Proceeding seeking any Governmental Prohibition
that, if enacted, issued, promulgated, enforced or entered, would, individually
or in the aggregate, have a Material Adverse Effect.

 

 21 

 

 

6.4.         Third-Party Consents. Seller shall have procured all of the
Consents set forth on Schedule 6.4.

 

6.5.         Seller’s Closing Deliveries. Seller shall have caused the documents
and instruments described in Section 2.4(a) to be delivered to Buyer.

 

6.6.         Financing. Buyer shall have obtained a loan from Apollo Medical
Holdings, Inc. (“Apollo”) pursuant to the Loan Agreement in an amount sufficient
to permit Buyer to complete the Share Purchase.

 

6.7.         Due Diligence. Subject to Section 8.1(f), Buyer shall have
completed, to its reasonable satisfaction, its due diligence investigation of
the Company.

 

6.8.          Seller Shareholder Approval. Shareholders of Seller shall have
duly and affirmatively approved the principal terms of this Agreement and the
transactions contemplated hereby.

 

6.9.          Apollo Stock Purchase Agreement. Seller and Apollo shall have
executed and delivered a stock purchase agreement, dated on or about the date of
this Agreement (the “Apollo Stock Purchase Agreement”), pursuant to which Apollo
shall issue and sell to Seller shares of its common stock, and APC and Apollo
must be ready to close under the Apollo Stock Purchase Agreement concurrently
with the Closing.

 

6.10.        Certificate of Determination. Seller shall have filed Certificate
of Determination with the California Secretary of State.

 

6.11.        Extension of Lock-Up Agreements. Apollo stockholders holding not
less than ninety percent (90%) of the shares of Apollo common stock currently
subject to those certain Lock-Up Agreements entered into by certain Apollo
stockholders on or about December 8, 2017 shall have entered into amendments to
such agreements extending the “First Lock-Up Period” thereunder to September 30,
2019.

 

Article VII
CONDITIONS TO SELLER’S OBLIGATIONS

 

The obligation of Seller to consummate the Share Purchase and the other
transactions contemplated by this Agreement, and to take the other actions to be
taken by Seller at the Closing, is subject to the fulfillment (or express
written waiver by Seller) of each of the following conditions:

 

7.1.          Representations and Warranties. The representations and warranties
of Buyer contained in Article IV shall be true and correct (determined without
regard to any qualification therein as to materiality or Material Adverse
Effect) on and as of the Execution Date and as of the Closing Date as though
made on and as of the Closing Date (other than such representations and
warranties that are expressly made as of a certain date, which need only be true
and correct as of such date), except in each case, where failures of such
representations and warranties to be true and correct, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

 22 

 

 

7.2.          Covenants. Buyer shall have complied in all material respects with
all agreements, covenants and obligations required to be performed by Buyer
under this Agreement on or prior to the Closing; provided, however, that, with
respect to agreements, covenants and obligations that are qualified by
materiality, Buyer shall have performed such agreements, covenants and
obligations, as so qualified, in all respects.

 

7.3.          Litigation. No Governmental Authority of competent jurisdiction
shall have enacted, issued, promulgated, enforced or entered any Governmental
Prohibition, and no person shall have instituted any Proceeding seeking any
Governmental Prohibition that, if enacted, issued, promulgated, enforced or
entered, would, individually or in the aggregate, prohibit, restrict or delay,
in any material respect, the performance by Buyer of Buyer’s obligations
hereunder or the consummation of the Share Purchase and the other transactions
contemplated hereby.

 

7.4.          Buyer’s Closing Deliveries. Buyer shall have delivered to Seller
the deliveries set forth in Section 2.4(b).

 

7.5.          Tax Opinion. Seller shall have received a tax opinion from its
counsel, in form and substance reasonably satisfactory to Seller, as to the tax
effect to Seller of the Share Purchase.

 

7.6.          Fairness Opinion. Subject to Section 8.1(f), Seller shall have
received an opinion from its financial advisor satisfactory to Seller that the
Share Purchase and related transactions is fair to the shareholders of Seller
from a financial point of view

 

Article VIII
TERMINATION

 

8.1.         Generally. This Agreement may be terminated by mutual written
consent of Buyer and Seller or by written notice given prior to the Closing in
the manner provided as follows:

 

(a)          by Buyer to Seller if any of the conditions set forth in Article VI
(excluding conditions that by their nature are to be satisfied at the Closing)
shall not have been satisfied on or before September 30, 2019 (or such other
date as may have been mutually agreed upon in writing by Buyer and Seller) (the
“Drop-Dead Date”); provided, that, such failure to be satisfied is not caused by
Buyer’s material breach of this Agreement;

 

(b)          by Seller to Buyer if any of the conditions set forth in Article
VII (excluding conditions that by their nature are to be satisfied at the
Closing) shall not have been satisfied on or before the Drop-Dead Date;
provided, that, such failure to be satisfied is not caused by Seller’s material
breach of this Agreement;

 

 23 

 

 

(c)          by Buyer to Seller if Seller shall have materially breached any
representation, warranty or covenant contained herein that would give rise to a
failure of any of the conditions set forth in Section 6.1 or Section 6.2 and
such breach shall not have been cured within 30 calendar days after receipt by
Seller of written notice of such breach from Buyer; provided, however, that
Buyer is not then in material breach of this Agreement;

 

(d)          by Seller to Buyer if Buyer shall have materially breached any
representation, warranty or covenant contained herein that would give rise to a
failure of any of the conditions set forth in Section 7.1 or Section 7.2 and
such breach shall not have been cured within 30 calendar days after receipt by
Buyer of written notice of such breach from Seller; provided, however, that
Seller is not then in material breach of this Agreement;

 

(e)          by Buyer to Seller, or Seller to Buyer, if any Governmental
Authority of competent jurisdiction shall have enacted, issued, promulgated,
enforced or entered any Governmental Prohibition that has become final and
nonappealable; provided, that, the Person seeking to terminate this Agreement
pursuant to this Section 8.1(e) shall not have breached this Agreement, which
breach is the proximate cause of, or resulted in, such Governmental Prohibition;

 

(f)          by Buyer to Seller, or Seller to Buyer, within five (5) business
days after the Optional Termination Date, if any of the conditions to Closing
set forth in Sections 6.7 or 7.6 have not occurred on or before the Optional
Termination Date; provided, however, that if neither Buyer or Seller terminate
this Agreement pursuant to this Section 8.1(f) within such five (5) business day
period following the Optional Termination Date, then both Buyer and Seller shall
be deemed to have irrevocably waived the conditions to Closing set forth in
Sections 6.7 and 7.6; or

 

(g)          by Buyer to Seller, or Seller to Buyer, if the Apollo Stock
Purchase Agreement or the Loan Agreement is terminated.

 

8.2.         Effect of Termination. The rights of termination under Section 8.1
are in addition to any other rights Buyer or Seller may have under this
Agreement and the exercise of a right of termination shall not be deemed to be
an election of remedies. If this Agreement is terminated pursuant to Section
8.1, all further obligations of Buyer and Seller under this Agreement will
terminate, except that the obligations set forth in Section 5.6 (Publicity),
this Section 8.2 (Effect of Termination), and Article X (Miscellaneous) (other
than Section 10.5 (Enforcement)) shall survive the termination of this
Agreement; provided, however, that (a) if this Agreement is properly terminated
by Buyer pursuant to Section 8.1 due to a material and intentional breach of
this Agreement by Seller or due to Seller’s Fraud, Buyer’s right to pursue
remedies (consistent with this Agreement) for such breach shall survive such
termination unimpaired, and (b) if this Agreement is properly terminated by
Seller pursuant to Section 8.1 due to a material and intentional breach of this
Agreement by Buyer or due to Buyer’s Fraud, Seller’s right to pursue remedies
(consistent with this Agreement) for such breach shall survive such termination
unimpaired.

 

 24 

 

 

Article IX
INDEMNIFICATION

 

9.1.         Survival. The representations and warranties contained in this
Agreement shall survive the Closing and continue in full force and effect until
the end of the 24-month period immediately following the Closing Date.
Immediately following the last day of such survival period (the “Survival End
Date”), such representations and warranties shall expire automatically, except
that the representations and warranties contained in Section 3.1 (Organization
and Good Standing), Section 3.2 (Authority and Enforceability), Section 3.3
(Non-Contravention), Section 3.5 (Valid Issuance of Shares), Section 3.6
(Capitalization), Section 3.18 (Brokers and Finders) and Section 3.19 (Related
Party Transactions) (collectively, the “Seller Fundamental Reps”), and Section
4.1 (Organization and Good Standing), Section 4.2 (Authority and
Enforceability), Section 4.3 (Non-Contravention) and Section 4.7 (Brokers and
Finders) (collectively, the “Buyer Fundamental Reps”) shall survive in
perpetuity with respect only to the matters addressed therein and the
representations and warranties contained in Section 3.14 (Taxes) (collectively,
the “Tax Reps”) shall survive until 30 days following the close of the
applicable statute of limitations. The covenants and agreements contained in
this Agreement (other than covenants and agreements to be performed after the
Closing) shall expire on the Closing Date. Covenants or agreements contained
herein to be performed after the Closing shall survive until performed, and the
indemnification obligations with respect thereto shall survive the Closing for a
period of 24 months following performance, except as otherwise provided herein.
If written notice of a claim has been given in accordance with Section 9.2(c)
prior to the expiration of the applicable representations, warranties, covenants
or agreements, then the applicable representations, warranties, covenants or
agreements shall survive as to such claim, until such claim has been finally
resolved.

 

9.2.         General Indemnification. Subject to the other provisions set forth
in this Article IX (including the limits on indemnification set forth in Section
9.4):

 

(a)          By Seller. From and after the Closing, Seller shall indemnify, save
and hold harmless Buyer and its Affiliates, successors and permitted assigns and
each of the foregoing’s respective directors, officers, employees and agents
(collectively, the “Buyer Indemnified Parties”) from and against any and all
Damages arising out of or resulting from, without duplication: (i) the breach of
any representation or warranty made by Seller under Article III (other than any
representation or warranty contained in Section 3.14 (Taxes)), or (ii) the
breach of any covenant or agreement of this Agreement by Seller (other than any
covenant or agreement contained in Section 5.7 (Transfer Taxes)); provided,
that, (x) Seller shall not have any obligation hereunder with respect to any
breach set forth in clause (i) or (ii) above unless the Buyer Indemnified
Parties have made a proper claim for indemnification in accordance with Section
9.2(c) (A) with respect to a breach of a representation or warranty, prior to
the expiration of such representation or warranty as set forth in Section 9.1,
(B) with respect to a breach of a covenant or agreement to be performed on or
prior to the Closing, prior to the Survival End Date, and (C) with respect to a
breach of a covenant or agreement to be performed after the Closing, during the
24-month period immediately following the date on which such covenant or
agreement is to be performed, and (y) the sole recourse of any Buyer Indemnified
Party for any and all Damages arising out of or resulting from matters set forth
in Section 3.14 and Section 5.7 shall be controlled by Section 9.3.

 

 25 

 

 

(b)          By Buyer. From and after the Closing, Buyer shall indemnify, save
and hold harmless Seller and its Affiliates, successors and permitted assigns
and each of the foregoing’s respective directors, officers, employees and agents
(collectively, the “Seller Indemnified Parties”) from and against any and all
Damages arising out of or resulting from, without duplication: (i) the breach of
any representation or warranty made by Buyer under Article IV, or (ii) the
breach of any covenant or agreement of this Agreement by Buyer; provided, that,
Buyer shall not have any obligation hereunder with respect to any breach set
forth in clause (i) or (ii) above unless the Seller Indemnified Parties have
made a proper claim for indemnification in accordance with Section 9.2(c) (A)
with respect to a breach of a representation or warranty, prior to the
expiration of such representation or warranty as set forth in Section 9.1, (B)
with respect to a breach of a covenant or agreement to be performed at or prior
to Closing, prior to the Survival End Date, and (C) with respect to a breach of
a covenant or agreement to be performed after the Closing, during the 24-month
period immediately following the date on which such covenant or agreement is to
be performed.

 

(c)          Procedure. Any party seeking indemnification under this Section 9.2
or under Section 9.3 (an “Indemnified Party”) shall give the party from whom
indemnification is being sought (an “Indemnifying Party”) notice of any matter
which such Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement as soon as practicable after the
party entitled to indemnification becomes aware of any fact, condition or event
which may give rise to Damages for which indemnification may be sought under
this Section 9.2 or under Section 9.3. The liability of an Indemnifying Party
under this Section 9.2 or under Section 9.3 with respect to Damages arising from
claims of any third party which are subject to the indemnification provided for
in this Section 9.2 or under Section 9.3 (“Third Party Claims”) shall be
governed by and contingent upon the following additional terms and conditions
(except as otherwise provided in Section 9.3(d) with respect to Tax Claims): if
an Indemnified Party shall receive notice of any Third Party Claim, the
Indemnified Party shall give the Indemnifying Party notice of such Third Party
Claim within ten days of the receipt by the Indemnified Party of such notice;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Section 9.2 or under
Section 9.3, except to the extent the Indemnifying Party is materially
prejudiced by such failure. The Indemnifying Party shall be entitled to assume
and control the defense of such Third Party Claim at its expense and through
counsel of its choice if it gives notice of its intention to do so to the
Indemnified Party within 30 days of the receipt of such notice from the
Indemnified Party; provided, however, that if there exists a material conflict
of interest (other than one that is of a monetary nature) that would make it
inappropriate for the same counsel to represent both the Indemnified Party and
the Indemnifying Party, then the Indemnified Party shall be entitled to retain
its own counsel and the Indemnifying Party shall be obligated to pay the
reasonable fees and expense of such counsel; provided, further, that the
Indemnifying Party shall not be obligated to pay the reasonable fees and
expenses of more than one separate counsel for all Indemnified Parties, taken
together (except to the extent that local counsel are necessary or advisable for
the conduct of such Proceeding, in which case the Indemnifying Party shall also
pay the reasonable fees and expenses of any such local counsel). If the
Indemnifying Party shall not assume the defense of any Third Party Claim or
litigation resulting therefrom, the Indemnified Party may defend against such
claim or litigation in such manner as it may deem appropriate and may settle
such claim or litigation on such terms as it may deem appropriate; provided,
however, that in settling any action in respect of which indemnification is
payable under this Article IX, it shall act reasonably and in good faith and
shall not so settle such action without the consent of the Indemnifying Party,
which consent shall not be unreasonably withheld. In the event the Indemnifying
Party exercises the right to undertake any such defense against any such Third
Party Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
all witnesses, pertinent records, materials and information in the Indemnified
Party’s possession or under the Indemnified Party’s control relating thereto as
is reasonably required by the Indemnifying Party. Similarly, in the event the
Indemnified Party is, directly or indirectly, conducting the defense against any
such Third Party Claim, the Indemnifying Party shall cooperate with the
Indemnified Party in such defense and make available to the Indemnified Party,
all such witnesses, records, materials and information in the Indemnifying
Party’s possession or under the Indemnifying Party’s control relating thereto as
is reasonably required by the Indemnified Party. The Indemnifying Party shall
not, without the written consent of the Indemnified Party, (i) settle or
compromise any Third Party Claim or consent to the entry of any judgment which
does not include an unconditional written release by the claimant or plaintiff
of the Indemnified Party from all liability in respect of such Third Party Claim
or (ii) settle or compromise any Third Party Claim if the settlement imposes
equitable remedies or material obligations on the Indemnified Party other than
financial obligations for which such Indemnified Party will be indemnified
hereunder. No Third Party Claim which is being defended in good faith by the
Indemnifying Party in accordance with the terms of this Agreement shall be
settled or compromised by the Indemnified Party without the written consent of
the Indemnifying Party.

 

 26 

 

 

(d)          Definition of Damages. The term “Damages” means any and all actual,
after-Tax, out-of-pocket losses, costs and expenses (whether or not arising out
of Third Party Claims), including reasonable attorneys’ fees and all reasonable
amounts paid in investigation, defense or settlement of any of the foregoing.
NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY, NO PARTY HERETO SHALL BE REQUIRED TO INDEMNIFY OR HOLD HARMLESS THE
OTHER PARTY HERETO OR OTHERWISE COMPENSATE ANY INDEMNIFIED PARTY HERETO FOR
DAMAGES WITH RESPECT TO MENTAL OR EMOTIONAL DISTRESS, OR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, LOST PROFITS, SPECIAL, PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES.

 

(e)          Payment for indemnification obligations arising under this
Section 9.2 shall be subject to the limitations set forth in Section 9.4.

 

9.3.         Tax Indemnification.

 

(a)          From and after the Closing, Seller shall indemnify, save and hold
harmless the Buyer Indemnified Parties from and against, without duplication:

 

(i)          any and all Damages arising out of or resulting from the breach of
any representation or warranty made by Seller pursuant to Section 3.14;
provided, that, Seller shall not have any obligation hereunder with respect to
any such breach unless the Buyer Indemnified Parties have made a claim for
indemnification pursuant to this Section 9.3 with respect to such breach prior
to the expiration of such representation or warranty as set forth in Section
9.1; and

 

(ii)         any and all Damages arising out of or resulting from any breach by
Seller of any covenant contained in Section 5.7.

 

 27 

 

 

(b)          If a claim shall be made by any Tax Authority with respect to
Taxes, which, if successful, might result in an indemnity payment to a party
pursuant to this Section 9.3 (a “Tax Claim”), the notice provisions set forth in
Section 9.2(c) shall apply.

 

(c)          Any payment for indemnification obligations made to Buyer arising
under this Section 9.3 shall be deemed to be an adjustment to the Purchase
Price.

 

(d)          Payment for indemnification obligations arising under this
Section 9.3 shall be subject to the limitations set forth in Section 9.4.

 

9.4.         Limits on Indemnification. Notwithstanding anything to the contrary
contained in this Agreement:

 

(a)          no amount shall be payable by Seller pursuant to Section 9.2(a)(i)
until the aggregate amount of all claims for Damages that are indemnifiable
pursuant to Section 9.2(a)(i) exceeds $50,000, and then only for the amount by
which such Damages exceed such threshold amount, it being understood that no
individual claim for Damages of $10,000 or less shall count for purposes of
determining whether Damages have exceeded such threshold amount; provided,
however, that the limitations set forth in this Section 9.4(a) shall not apply
to a breach of any Seller Fundamental Reps, Tax Rep or covenant or obligation
contained in (x) this Agreement, or (y) any certificate delivered at Closing
pursuant hereto, or with respect to Fraud committed by Seller;

 

(b)          no amount shall be payable by Buyer pursuant to Section 9.2(b)(i)
until the aggregate amount of all claims for Damages that are indemnifiable
pursuant to Section 9.2(b)(i) exceeds $50,000, and then only for the amount by
which such Damages exceed such threshold amount, it being understood that no
individual claim for Damages of $10,000 or less shall count for purposes of
determining whether Damages have exceeded such threshold amount; provided,
however, that the limitations set forth in this Section 9.4(b) shall not apply
to a breach of any Buyer Fundamental Reps or covenant or obligation contained in
(x) this Agreement, or (y) any certificate delivered at Closing pursuant hereto,
or with respect to Fraud committed by Buyer;

 

(c)          the maximum aggregate amount of Damages for which indemnity may be
recovered by the Buyer Indemnified Parties from Seller, other than pursuant to
Section 9.2(a)(i) with respect to Seller Fundamental Reps, Tax Reps, or Fraud
committed by Seller, shall be an amount equal to the Purchase Price;

 

(d)          the maximum aggregate amount of Damages for which indemnity may be
recovered by the Seller Indemnified Parties from Buyer, other than pursuant to
Section 9.2(b)(i) with respect to Buyer Fundamental Reps or Fraud committed by
Buyer, shall be an amount equal to the Purchase Price;

 

(e)          an Indemnified Party shall not be entitled under this Agreement to
multiple recovery for the same Damages;

 

(f)          in determining the amount of indemnification due under Section 9.2
or Section 9.3, all payments shall be reduced by any Tax benefit recognized or
reasonably expected to be recognized by the Indemnified Party in any Tax year in
which or prior to which the Damages arise (or in any of the three immediately
succeeding Tax years), in each case on account of the underlying claim;

 

 28 

 

 

(g)          notwithstanding any provision to the contrary contained in this
Agreement, in the event that an Indemnifying Party can establish that an
Indemnified Party had actual Knowledge, on or before the Closing, of a breach of
a representation, warranty or covenant of the Indemnifying Party upon which a
claim for indemnification by the Indemnified Party is based, then the
Indemnifying Party shall have no liability for any Damages resulting from or
arising out of such claim;

 

(h)          if an Indemnified Party recovers Damages from an Indemnifying Party
under Section 9.2, the Indemnifying Party shall be subrogated, to the extent of
such recovery, to the Indemnified Party’s rights against any third party with
respect to such recovered Damages, subject to the subrogation rights of any
insurer providing insurance coverage under one of the Indemnified Party’s
policies and except to the extent that the grant of subrogation rights to the
Indemnifying Party is prohibited by the terms of the applicable insurance
policy; and

 

(i)          For purposes of this Article IX, the representations and warranties
contained in this Agreement shall be deemed to have been made without any
qualifications as to materiality or Material Adverse Effect.

 

9.5.         Exclusive Remedy. Each party hereby acknowledges and agrees that,
from and after the Closing, its or his sole and exclusive remedy relating to the
transactions contemplated by this Agreement or the subject matter of this
Agreement (other than claims for or in the nature of Fraud) shall be pursuant to
the indemnification provisions of this Article IX. In furtherance of the
foregoing, each party hereby waives, from and after the Closing, to the fullest
extent permitted by law, any and all other rights, claims and causes of action
it or he may have against the other party or its Affiliates, successors and
permitted assigns and each of the foregoing’s respective equityholders,
directors, officers, employees and agents relating to the Company, the
transactions contemplated by this Agreement or the subject matter of this
Agreement (other than claims for or in the nature of Fraud).

 

9.6.         Mitigation. Each Indemnified Party shall use Commercially
Reasonable Efforts to mitigate any Damages for which it may claim
indemnification under this Article IX.

 

 29 

 

 

Article X
MISCELLANEOUS

 

10.1.       Notices. All notices, requests, instructions, claims, demands,
consents and other communications required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date delivered by hand, by internationally recognized courier service such as
Federal Express, or by other messenger (or, if delivery is refused, upon
presentment) to the parties at the following addresses:

 

If to Buyer:

 

AP-AMH Medical Corporation
1668 S. Garfield Ave, 2nd Fl.

Alhambra, CA 91801
Attention:         Thomas S. Lam, M.D., CEO
E-mail:              thomas.lam@nmm.cc

with a copy to (which shall not constitute notice):

 

Tin Kin Lee Esq.
Tin Kin Lee Law Offices
1811 Fair Oaks Ave.
South Pasadena, CA 91030
E-mail:               tlee@tinkinlee.com

 

If to Seller:

 

Allied Physicians of California IPA
1668 S. Garfield Ave, 2nd Fl.

Alhambra, CA 91801
Attention:  Kenneth Sim, M.D., Chairman
E-mail:               dr.kenneth.sim@nmm.cc

with a copy to (which shall not constitute notice):

Bryan Cave Leighton Paisner LLP

120 Broadway, Suite 300

Santa Monica, California 90401

Attention: David Andersen, Esq.
E-mail:                dgandersen@bclplaw.com

 

or to such other persons or addresses as the person to whom notice is given may
have previously furnished to the other in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).

 

10.2.       Entire Agreement. This Agreement, including the Exhibits attached
hereto, the Disclosure Schedule and any agreement, certificate, instrument or
other document executed and delivered in connection herewith, constitute the
entire agreement and understanding of the parties hereto, and supersede all
other prior covenants, agreements, undertakings, obligations, promises,
arrangements, communications, representations and warranties, whether oral or
written, by any party hereto or by any shareholder, director, officer, employee,
agent, Affiliate or representative of either party hereto.

 

10.3.       Governing Law. The parties hereto expressly agree that all the terms
and conditions hereof shall be governed by and construed and enforced in
accordance with the Laws of the State of California.

 

10.4.       Enforcement. The parties hereto agree that prior to the Closing,
money damages or other remedies at law would not be sufficient or adequate
remedy for any breach or violation of, or default under, this Agreement by them
and that in addition to all other remedies available to them prior to the
Closing, each of them shall, prior to the Closing, be entitled to the fullest
extent permitted by law to an injunction restraining such breach, violation or
default and to other equitable relief, including specific performance, without
bond or other security being required.

 

 30 

 

 

10.5.       Consent to Jurisdiction; Venue. Each party hereto hereby:

 

(a)          submits itself to the personal jurisdiction of (i) the courts of
the State of California located in Los Angeles, California, and (ii) the United
States District Court for the Central District of California, Los Angeles, with
respect to any dispute arising out of this Agreement or any of the transactions
contemplated hereby to the extent such courts would have subject matter
jurisdiction with respect to such dispute;

 

(b)          agrees that it or he will not attempt to deny or defeat such
personal jurisdiction or venue by motion or other request for leave from any
such court; and

 

(c)          agrees that it or he will not bring any action relating to this
Agreement (or any transactions contemplated by this Agreement) in any court
order than such courts referred to above.

 

10.6.       Transaction Expenses. Whether or not the transactions contemplated
by this Agreement are consummated, each party hereto shall pay its own fees,
costs and expenses incident to the negotiation, preparation, drafting,
execution, delivery, performance and closing of this Agreement and the
transactions contemplated hereby, including the fees, costs and expenses of its
own counsel, accountants and other experts.

 

10.7.       Amendments. This Agreement may only be amended or otherwise modified
by a written instrument duly executed by Buyer and Seller.

 

10.8.       Assignments; No Third Party Rights.

 

(a)          Neither Buyer nor Seller may assign any of its rights, interest or
obligations under this Agreement without the prior written consent of the other
party and any purported assignment without such consent shall be void.

 

(b)          Nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person, other than the parties hereto, the Seller
Indemnified Parties and the Buyer Indemnified Parties, any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement or any provision of this Agreement, except as expressly set forth
herein. This Agreement and all of its provisions and conditions are binding
upon, are for the sole and exclusive benefit of, and are enforceable by the
parties hereto, the Seller Indemnified Parties and the Buyer Indemnified Parties
and their respective successors and permitted assigns.

 

10.9.       Waiver. No breach of any provision hereof shall be deemed waived
unless expressly waived in writing by the party hereto who may assert such
breach. No waiver that may be given by a party hereto shall be applicable except
in the specific instance for which it is given. No waiver of any provision
hereof shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall any such waiver constitute a
continuing waiver, unless otherwise expressly provided therein. Except where a
specific period for action or inaction is provided in this Agreement, neither
the failure nor any delay on the part of any party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege. The rights and remedies of the parties hereto are
cumulative and not alternative.

 

 31 

 

 

10.10.      Severability. In case any one or more of the provisions contained in
this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such provision or provisions shall be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or provisions or the remaining
provisions of this Agreement, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision or provisions had never been
contained herein, unless such a construction would be unreasonable.

 

10.11.     Time of Essence. With regard to all dates and time periods set forth
or referred to in this Agreement, time is of the essence. The parties hereto
acknowledge that each will be relying upon the timely performance by the other
of its obligations hereunder as a material inducement to such party’s execution
of this Agreement.

 

10.12.     Construction. This Agreement shall be deemed to have been drafted
jointly by the parties hereto. Every term and provision of this Agreement shall
be construed simply according to its fair meaning and not strictly for or
against either party hereto.

 

10.13.     Incorporation by Reference. Each Exhibit attached hereto and referred
to herein is incorporated in this Agreement by reference and shall be considered
part of this Agreement as if fully set forth herein, unless this Agreement
expressly otherwise provides.

 

10.14.     Headings. The descriptive headings used in this Agreement have been
inserted for convenience of reference only, and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

 

10.15.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
and acknowledge that delivery of a signature by facsimile or in PDF form shall
constitute execution by such signatory.

 

10.16.     Counsel. BY SIGNING THIS AGREEMENT, EACH PARTY HERETO EXPRESSLY
AGREES AND ACKNOWLEDGES THAT IT OR HE (A) HAS READ THIS AGREEMENT CAREFULLY, (B)
IS SIGNING THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, (C) HAS BEEN, OR HAS HAD
THE OPPORTUNITY TO BE, REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS OR HIS
OWN CHOOSING REGARDING THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND ITS
OR HIS RIGHTS AND OBLIGATIONS HEREUNDER, AND (D) FULLY UNDERSTANDS THE TERMS AND
CONDITIONS CONTAINED HEREIN. FURTHERMORE, SELLER EXPRESSLY AGREES AND
ACKNOWLEDGES THAT TIN KIN LEE LAW OFFICES (“TKL”) IS COUNSEL FOR THE BUYER AND
ITS AFFILIATES. IN ADDITION, EACH OF BUYER AND SELLER HEREBY EXPRESSLY AGREES
AND ACKNOWLEDGES THAT, POST-CLOSING, TKL MAY, FOLLOWING THE CLOSING, REPRESENT
THE COMPANY IN CONNECTION WITH ANY POST-CLOSING MATTER RELATED TO THE
“HEALTHCARE SERVICES ASSETS” OR THE “EXCLUDED ASSETS” (AS SUCH TERMS ARE DEFINED
IN THE CERTIFICATE OF DETERMINATION), BUT EXPRESSLY EXCLUDING REPRESENTATION OF
THE COMPANY ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING UNDER ANY
AGREEMENT CONTEMPLATED BY THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (INCLUDING ANY CLAIM, DISPUTE, LITIGATION OR PROCEEDING), AND
BUYER, ON BEHALF OF ITSELF AND, FOLLOWING THE CLOSING, THE COMPANY HEREBY
EXPRESSLY CONSENTS THERETO AND IRREVOCABLY WAIVES (AND WILL NOT ASSERT) ANY
CONFLICT OF INTEREST OR ANY OBJECTION ARISING THEREFROM OR RELATING THERETO.

 

[Remainder of Page Intentionally Left Blank.]

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.

 



  BUYER:       AP-AMH MEDICAL CORPORATION       By: /s/ Thomas Lam, M.D.   Name:
 Thomas Lam, M.D.   Title:  Chief Financial Officer       SELLER:      

ALLIED PHYSICIANS OF CALIFORNIA,

A PROFESSIONAL MEDICAL CORPORATION

      By:  /s/ Terry Lee, M.D.   Name:  Terry Lee, M.D.   Title:  Independent
Committee Member



 

Signature Page to Series A Preferred Stock Purchase Agreement

 

 

 

 

Exhibit A

 

CERTIFICATE OF DETERMINATION
OF PREFERENCES OF
SERIES A PREFERRED STOCK

OF
ALLIED PHYSICIANS OF CALIFORNIA,

A PROFESSIONAL MEDICAL CORPORATION

_________________________________________________

 

Pursuant to Section 401 of the

General Corporation Law of the State of California

_________________________________________________

 

The undersigned, Thomas Lam, M.D., and Paul Liu, M.D., hereby certify that:

 

A.       They are the duly elected and acting Chief Executive Officer and the
duly elected and acting Secretary, respectively, of Allied Physicians of
California, a Professional Medical Corporation, a California corporation (the
“Company”).

 

B.       The authorized number of shares of the Preferred Stock of the Company
is 1,000,000, none of which shares have been issued. The authorized number of
shares of the Series A Preferred Stock is 1,000,000, none of which shares have
been issued.

 

C.       Pursuant to the authority given by the Company’s Articles of
Incorporation, the Board of Directors of the Company (the “Board”) has duly
adopted the following recitals and resolutions:

 

WHEREAS, the Amended and Restated Articles of Incorporation of the Company
authorize a class of Preferred Stock comprising 1,000,000 shares issuable from
time to time in one or more series;

 

WHEREAS, the Board is authorized to fix or alter the rights, preferences,
privileges and restrictions granted to or imposed upon any wholly unissued
series of Preferred Stock, including but not limited to the dividend rights,
dividend rates, conversion rights, voting rights, liquidation preferences and
the number of shares constituting any such series and the designation thereof,
or any of them; and

 

WHEREAS, the Company heretofore has not issued or designated any series of
Preferred Stock, and it is the desire of the Board, pursuant to its authority as
aforesaid, to fix the rights, preferences, privileges, restrictions and other
matters relating to the Series A Preferred Stock and the number of shares
constituting such series.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board hereby provides for the issue of
the first series of Preferred Stock consisting of 1,000,000 shares designated as
“Series A Preferred Stock”; and

 



  

 

 

RESOLVED FURTHER, that the Board hereby fixes the rights, privileges,
preferences and restrictions and other matters relating to the Series A
Preferred Stock (the “Series A Preferred”) as follows:

 

1.           Certain Definitions.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly, through one or more intermediaries, Controls, is Controlled by or
is under common Control with such specified Person. For the avoidance of doubt,
APC-LSMA Designated Shareholder Medical Corporation is an Affiliate of the
Company.

 

“Baseline Amount” means, as of the Effective Date, an amount equal to
$54,000,000, which amount shall pro-rated (as reasonably determined by the
Board) in connection with the calculation of the Series A Dividend with respect
to less than a full fiscal year of the Company, subject to adjustment as
follows: Commencing on the first anniversary of the Effective Date, and on each
succeeding anniversary of the Effective Date thereafter (each, an “Adjustment
Date”), the Baseline Amount shall be increased, if applicable, by the same
percentage increase (the “Percentage Increase”) as the change in the CPI for the
period of January 1 through December 31 of the immediately preceding calendar
year, which percentage increase shall be determined by subtracting the CPI
effective as of January 1 of the preceding calendar year (the “Base CPI”) from
the CPI effective as of December 31 of the preceding calendar year (the “Target
CPI”) to calculate the CPI point change (the “CPI Point Change”), and then
dividing the CPI Point Change by the Base CPI and multiplying the result by 100.
For the avoidance of doubt, if the Target CPI is the same or less than the Base
CPI, then, the Baseline Amount will remain the same for the ensuing one (1) year
period. As an illustration only, and not by way of limitation, assume that the
Base CPI is 103 and the Target CPI is 106, and that the Baseline Amount prior to
the Adjustment Date is $54,000,000, then, the adjusted Baseline Amount is
calculated as follows:

 

·CPI Point Change = 106 [Target CPI] minus 103 [Base CPI] = 3

 

·3 [CPI Point Change] / 103 [Base CPI] = 0.029

 

·0.029 x 100 = 2.9%

 

·Adjusted Baseline Amount = $54,000,000 x 1.029 = $55,566,000

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in Los Angeles, California are required or authorized to
close.

 

“Common Stock” means the shares of common stock, without par value, of the
Company.

 

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise (the terms “Controlled by,”
“Controlling” and “under common Control with” shall have correlative meanings).

 



 2 

 

 

“Cost of Healthcare Services” means the Company’s actual costs incurred on an
accrual basis of providing Healthcare Services pursuant to the terms and
conditions of the Payor Contracts, including the costs of primary care and
specialty care providers, ancillary medical services, including setting aside a
reasonable reserve for IBNR, management fees paid to management services
organizations, professional liability and other insurance costs, professional
liability claims (to the extent not covered by insurance), the repayment of
indebtedness incurred to fund operating losses with respect to the provision of
Healthcare Services, and general and administrative costs and expenses
(including legal and accounting fees) allocated to the provision of such
services in accordance with industry practice, but expressly excluding (i)
discretionary bonuses paid by the Company to providers, (ii) non-cash items
(e.g., non-cash allocations from equity method investments, depreciation and
amortization expenses), and (iii) costs and expenses relating to or arising from
the Excluded Assets.

 

“CPI” means the Consumer Price Index - All Urban Consumers (Los Angeles-Long
Beach-Anaheim, CA area, Medical Care Services only: Base 1982-84 = 100) as
published by the United States Department of Labor, Bureau of Labor Statistics
or the successor index that most closely approximates such index. If such index
is no longer published, the Company and the holders of the Series A Preferred
shall attempt to agree upon a substitute index or formula, but if they are
unable to so agree, then an arbitrator shall determine what substitute index or
formula shall be used. The arbitration shall be conducted in accordance with the
rules of the American Arbitration Association then prevailing by a single
arbitrator in Los Angeles, California. Any decision or award resulting from such
arbitration shall be final and binding upon the Company and the holders of the
Series A Preferred and judgment thereon may be entered in any court of competent
jurisdiction.

 

“Designated Entities” means any entity in which the Company presently or
hereafter holds an equity interest, directly or beneficially, and that provides
Healthcare Services or that supports the provision of Healthcare Services by the
Company, including, without limitation, (i) APC-LSMA Designated Shareholder
Medical Corporation, (ii) Accountable Health Care IPA, (iii) AHMC International
Cancer Center, A Medical Corporation, (iv) Concourse Diagnostic Surgery Center,
LLC, (v) David C. P. Chen M.D., Inc., (vi) La Salle Medical Associates, (vii)
Maverick Medical Group, Inc., (viii) MediPortal LLC, (ix) Pacific Medical
Imaging & Oncology Center, Inc., and (x) Pacific Ambulatory Surgery Center, LLC,
but excluding any entity the interests of which constitute Excluded Assets.

 

“Dividend Receivables” means dividends, distributions and similar amounts paid
by the Designated Entities to the Company and/or its Affiliates, in the
Company’s capacity as a direct or beneficial equityholder of the Designated
Entities.

 

“Effective Date” means the date on which any shares of Series A Preferred are
first issued by the Company.

 

“Excluded Assets” means assets of the Company that are not Healthcare Services
Assets, including the Company’s equity interests in Universal Care, Inc., Apollo
Medical Holdings, Inc., and any entity that is primarily engaged in the business
of owning, leasing, developing or otherwise operating real estate.

 



 3 

 

 

“Healthcare Services” means any medical or other healthcare-related services
that the Company delivers or is responsible for delivering to patients through
physicians, professional medical corporations, ancillary service providers, and
other contracted providers engaged by the Company to provide such services,
including any medical or other healthcare-related services with respect to which
the Company is entitled to receive capitation payments, fee-for-service
payments, risk pool settlements, incentive payments or other fees.

 

“Healthcare Services Assets” means (i) the assets of the Company that consist of
or are dedicated exclusively to activities that generate Net Income from
Healthcare Services or Dividend Receivables and (ii) other assets of the
Company, to the extent such assets consist of or are dedicated in part to
activities that generate Net Income from Healthcare Services or Dividend
Receivables, in each case as reasonably determined by the Board.

 

“IBNR” means estimated claims for Healthcare Services provided by the Company,
which claims have been incurred but not reported.

 

“IBNR Base Amount” means the Company’s estimated IBNR, as reported on the
Company’s most recent financial survey report preceding the Effective Date filed
by the Company with the California Department of Managed Health Care.

 

“IBNR Reconciliation Amount” means an amount equal to the IBNR Base Amount, less
the actual amount paid after the Effective Date with respect to IBNR liabilities
incurred by the Company on or prior to the Effective Date (based on actual
claims paid after the Effective Date for Healthcare Services provided on or
prior to the Effective Date), as reasonably determined by the Company as of the
12-month anniversary of the Effective Date.

 

“Incentive Agreements” means agreements and other arrangements between the
Company and Payors providing for incentive, bonus or other payments to the
Company based on, among other things, the quality of care or other performance
criteria, HEDIS adjustments, enrollment incentives or kick payments.

 

“Liquidation Event” means any of the following: (i) a liquidation, dissolution
or winding up of the affairs of the Company, either voluntary or involuntary,
(ii) a Sale of the Company or (iii) the bankruptcy or insolvency of the Company.

 

“Net Income from Healthcare Services” means, with respect to any period of
determination, and subject to Section 2(b), the Payor Contract Receivables for
such period, less the corresponding Cost of Healthcare Services incurred, which
amount shall be determined net of any taxes applicable to or based on the Payor
Contract Receivables, and without the application of any tax benefits generated
by or in connection with the Excluded Assets.

 

“Non-Affiliate” means any Person other than an Affiliate of the Company or of
any holder of the Series A Preferred that owns, individually or together with
its Affiliates, more than 25% of the issued and outstanding shares of the Series
A Preferred.

 

“Payor Contracts” means agreements, including (i) capitation agreements, (ii)
risk pool agreements, risk pool settlements and other shared risk arrangements,
(iii) Incentive Agreements and (iv) other agreements and arrangements entered
into between the Company and Payors, in each case pursuant to which the Company
receives payments in exchange for or in connection with providing or arranging
the delivery of Healthcare Services to patients, as specified in such agreements
or arrangements.

 



 4 

 

 

“Payor Contract Receivables” means the net payments and other amounts received
on an accrual basis by the Company for Healthcare Services provided after the
Effective Date pursuant to the terms and conditions of the Payor Contracts.

 

“Payors” means health maintenance organizations, insurance companies, health
plan sponsors, governmental programs, licensed health care service plans,
hospitals and other providers, entities and organizations that provide payments
and/or reimbursements to healthcare providers in connection with the provision
of healthcare services to patients.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a government or any branch, department, agency,
political subdivision or official thereof.

 

“Retained Amounts” means, with respect to the calculation of the amount of the
Series A Dividend payable in connection with any fiscal year of the Company,
fifty percent (50%) of the aggregate amount of Net Income from Healthcare
Services (but excluding Dividend Receivables) that exceeds the then-current
Baseline Amount.

 

“Sale of the Company” means (a) the sale of all, or substantially all, of the
Company’s consolidated assets to a Non-Affiliate in any single transaction or
series of related transactions; (b) the sale of at least a majority of the
outstanding Common Stock to a Non-Affiliate in any single transaction or series
of related transactions; (c) any merger or consolidation of the Company with or
into a Non-Affiliate, or (d) any reorganization, recapitalization or other
similar transaction (including a stock sale) involving the Company, on the one
hand, and a Non-Affiliate, on the other hand, unless, immediately after the
completion of such transaction described in clause (c) or (d), Control of the
Company is substantially unaffected or remains, directly or indirectly, in the
same shareholders (or their Affiliates) that Controlled the Company immediately
prior to such transaction.

 

“Series A Dividend Payment Date” means the last day of the Company’s first full
fiscal quarter after the Effective Date, and the last day of each subsequent
fiscal quarter in which any shares of the Series A Preferred are outstanding
(unless such day is not a Business Day, in which event such dividends shall be
payable on the next succeeding Business Day).

 

“Series A Purchase Price” means an amount equal to $545,000,000.

 

“Series A Shareholders Agreement” means any agreement entered into at any time
or from time to time between the Company and any of the holders of the shares of
Series A Preferred in connection with the shares of Series A Preferred and the
respective rights of the parties thereunder.

 



 5 

 

 

2.           Dividend Rights.

 

(a)          Cumulative Dividend Calculation. Holders of Series A Preferred
shall be entitled to receive preferential, cumulative dividends, which dividends
shall accumulate and accrue on a daily basis from and after the date of issuance
of any particular share of Series A Preferred, in an amount equal to, with
respect to any period of determination, (i) the sum of (A) Net Income from
Healthcare Services and (B) Dividend Receivables, less (ii) any Retained Amounts
(the “Series A Dividend”). For the avoidance of doubt, the amount of Net Income
from Healthcare Services and the amount of Dividend Receivables, as each shall
have been determined as provided herein with respect to any specified fiscal
year of the Company, shall be payable in full to the holders of the Series A
Preferred until such time as such holders have received an aggregate amount
equal to the Baseline Amount, and for the balance of such fiscal year, the
Series A Dividend amount determined pursuant to clause (i) of this Section 2(a)
shall be reduced by the Retained Amount. Notwithstanding anything to the
contrary set forth herein, all calculations hereunder relating to the Series A
Preferred shall be made on an accrual basis in accordance with U.S. generally
accepted accounting principles (GAAP), including, without limitation, the
calculation of the Cost of Healthcare Services, Dividend Receivables, IBNR, IBNR
Reconciliation Amount, Net Income from Healthcare Services, Payor Contract
Receivables, Retained Amounts, and the Series A Dividend.

 

(b)          Adjustments to Net Income from Healthcare Services. Notwithstanding
anything to the contrary herein, Net Income from Healthcare Services shall be
subject to the following adjustments:

 

(i)       If a capitation payment under a Payor Contract is adjusted after the
Effective Date with respect to Healthcare Services provided before the Effective
Date, (A) any additional amounts received by the Company with respect to such
adjustment shall be excluded from the calculation of Net Income from Healthcare
Services for the period in which amount was received, and (B) any payment the
Company is required to make with respect to such adjustment shall not be deemed
to constitute a Cost of Healthcare Services or otherwise reduce the amount of
Net Income from Healthcare Services for the period in which such amount was
paid.

 

(ii)       If, after the Effective Date, the Company receives a payment under an
Incentive Agreement, which payment has been calculated in whole or in part with
respect to Healthcare Services provided before the Effective Date, such payment,
to the extent based on Healthcare Services provided before the Effective Date,
shall be excluded from the calculation of Net Income from Healthcare Services.

 

(iii)       If the IBNR Reconciliation Amount is a positive number, such amount
shall be excluded from the calculation of Net Income from Healthcare Services
for the period in which such amount was determined, and if the IBNR
Reconciliation Amount is a negative number, such amount shall not be deemed to
constitute a Cost of Healthcare Services or otherwise reduce the amount of Net
Income from Healthcare Services for the period in which such amount was
determined.

 

(c)          Dividend Payment Dates. The accrued and unpaid portion of the
Series A Dividend shall be payable in cash, out of funds legally available for
the payment of dividends and whether or not declared by the Board, quarterly in
arrears on each Series A Dividend Payment Date. If the full amount of the
dividend for a particular period, as computed pursuant to Section 2(a), is not
paid on the applicable payment date, then any such unpaid amount shall accrue
and be paid as promptly as is legally permissible.

 



 6 

 

 

(d)          Restriction on Other Dividends. The Company shall not declare, pay
or set aside any dividends on shares of any other class or series of capital
stock of the Company (other than dividends on shares of common stock payable in
shares of common stock) unless the holders of Series A Preferred shall have
received, immediately prior to or simultaneously with the payment of such other
dividend, an amount equal to the aggregate Series A Dividend then accrued and
unpaid.

 

3.           Voting Rights.

 

(a)          General Limitation. Except to the extent otherwise provided by law
and/or in any Series A Shareholders Agreement, the shares of Series A Preferred
shall have the right to vote only with respect to the matters expressly set
forth herein. The shares of Series A Preferred shall not be entitled to vote for
the election of directors.

 

(b)          Manner of Voting. Solely in connection with the matters upon which
the shares of Series A Preferred are entitled to vote, the holders thereof shall
be entitled to one vote per each share held immediately after the close of
business on the record date fixed for a meeting or the effective date of a
written consent, and such holders shall have voting rights and powers equal to
the voting rights and powers of the Common Stock and shall be entitled to notice
of any shareholders’ meeting in accordance with the Bylaws of the Company.
Except as otherwise provided herein or in any Series A Shareholders Agreement or
as required by law, the Series A Preferred shall vote together with the Common
Stock at any annual or special meeting of the shareholders and not as a separate
class, and may act by written consent together with and in the same manner as
the Common Stock.

 

(c)          Separate Vote of Series A Preferred. For so long as any shares of
Series A Preferred remain outstanding, in addition to any other vote or consent
required herein or in any Series A Shareholders Agreement or by law, the vote or
written consent of the holders of at least a majority of the outstanding shares
of Series A Preferred, voting as a separate class, shall be necessary for
effecting or validating the following actions:

 

(i)       Any action that alters or changes the voting powers or other special
rights, preferences, privileges, qualifications, limitations or restrictions of
the Series A Preferred;

 

(ii)       Any increase or decrease (other than by conversion) in the authorized
number of shares of the Series A Preferred;

 

(iii)      Any Liquidation Event; and

 

(iv)       Any authorization or any designation, whether by reclassification or
otherwise, of any new class or series of capital stock or any other securities
convertible into equity securities of the Company ranking on a parity with or
senior to the Series A Preferred in rights of redemption, liquidation
preference, voting or dividends, or any increase in the authorized or designated
number of any such new class or series.

 



 7 

 

 

4.           Liquidation Rights.

 

(a)       Series A Liquidation Preference. Upon any Liquidation Event, whether
voluntary or involuntary, before any other distribution or payment shall be made
to the holders of any shares of capital stock of the Company, the holders of the
Series A Preferred shall be entitled to be paid, out of the assets or surplus
funds of the Company legally available for distribution, their pro rata share of
an amount equal to (i) all accrued and unpaid amounts of the Series A Dividend
and (ii) the Series A Purchase Price (the “Series A Liquidation Preference”).

 

(b)       Additional Series A Preference Distributions. After the payment in
full of the Series A Liquidation Preference, the remaining assets or surplus
funds of the Company legally available for distribution, if any, in amount equal
to the positive difference between the then-current fair value of the Healthcare
Services Assets, as reasonably determined by the Board, and the Series A
Liquidation Preference, shall be distributed ratably 90% to the holders of the
Series A Preferred and 10% to the holders of the Common Stock (the “Additional
Series A Preference Distribution”).

 

(c)       Common Preference Distributions. After the payment in full of the
Additional Series A Preference Distribution, the remaining assets or surplus
funds of the Company legally available for distribution, if any, shall be
distributed ratably 90% to the holders of the Common Stock and 10% to the
holders of the Series A Preferred, until the holders of the Series A Preferred
shall have received under this Section 4(c) an aggregate amount equal to the
amount received by the holders of the Common Stock under Section 4(b) (the
“Common Preference Distribution”).

 

(d)       Residual Distributions. After the payment in full of the Series A
Liquidation Preference, the Additional Series A Preference Distribution and the
Common Preference Distribution, the remaining assets or surplus funds of the
Company legally available for distribution, if any, shall be distributed ratably
to the holders of the Common Stock.

 

(e)       Pro Rata Distributions. If, upon any Liquidation Event, the assets or
surplus funds of the Company shall be insufficient to make payment in full of
any of the liquidation preferences set forth in Sections 4(a)-4(d) above, then
such assets or surplus funds as are available shall be distributed ratably, in
partial satisfaction of the applicable liquidation preference, among the holders
of the shares of Series A Preferred and/or the shares of Common Stock, as the
case may be, then outstanding, in proportion to the full amounts to which they
would be otherwise respectively entitled.

 

5.           Miscellaneous.

 

(a)       Notices of Record Date. Upon (i) any taking by the Company of a record
of the holders of any class of securities for the purpose of determining the
holders thereof who are entitled to receive any dividend or other distribution,
or (ii) any Liquidation Event or other capital reorganization of the Company or
any reclassification or recapitalization of the capital stock of the Company,
the Company shall mail to each holder of Series A Preferred at least ten days
prior to the record date specified therein (or such shorter period approved by a
the holders of a majority of the outstanding Series A Preferred) a notice
specifying (A) the date on which any such record is to be taken for the purpose
of such dividend or distribution and a description of such dividend or
distribution, (B) the date on which any such Liquidation Event or other capital
reorganization of the Company or any reclassification or recapitalization of the
capital stock of the Company is expected to become effective, and (C) the date,
if any, that is to be fixed as to when the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for securities or other property deliverable upon such
Liquidation Event or other capital reorganization of the Company or any
reclassification or recapitalization of the capital stock of the Company.

 



 8 

 

 

(b)       Delivery of Notices. Any notice required by the provisions of this
Certificate of Determination shall be in writing and shall be deemed effectively
given: (i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed electronic mail, (iii) when sent by facsimile during normal business
hours of the recipient (and on the next business day if sent by facsimile
outside of such normal business hours), (iv) seven days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(v) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All notices
shall be addressed to each holder of record at the address of such holder
appearing on the books of the Company.

 

(c)       No Dilution or Impairment. The Company will not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of the Series A Preferred set forth herein, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate in order to protect the rights
of the holders of the Series A Preferred against dilution or other impairment.

 

(d)       No Reissuance of Series A Preferred. No share or shares of Series A
Preferred acquired by the Company by reason of redemption, purchase or otherwise
shall be reissued.

 

RESOLVED FURTHER, that the President and Chief Executive Officer and the
Secretary of the Company are hereby authorized and directed to execute,
acknowledge, file and record a Certificate of Determination of Preferences of
Series A Preferred Stock in accordance with the foregoing resolutions and
provisions of the General Corporation Law of California.

 

* * *

 9 

 

 

IN WITNESS WHEREOF, the undersigned President and Chief Executive Officer of the
Company and Secretary of the Company each declares under penalty of perjury
under the laws of the State of California that the matters set out in the
foregoing Certificate are true and correct of his own knowledge.

 

Dated: _____________, 2019.

 

      Thomas Lam, M.D.,   Chief Executive Officer       Paul Liu, M.D.,  
Secretary

  

 

 

 

